Exhibit 10.1

 

September 24, 2013

 

SUPPORT AGREEMENT

 

WHEREAS, this support agreement (the “Agreement”) sets out the agreement among:
(a) Lone Pine Resources Inc. (“Lone Pine”), Lone Pine Resources Canada Ltd.
(“Lone Pine Canada”), Lone Pine Resources (Holdings) Inc., Wiser Delaware LLC
and Wiser Oil Delaware, LLC (each a “Company” and collectively, including Lone
Pine and Lone Pine Canada, the “Companies”) and (b) each of the other
signatories hereto, whether as an original signatory or by joinder or consent
agreement hereto (each a “Consenting Noteholder” and collectively the
“Consenting Noteholders”), being a holder (a “Noteholder”) of unsecured 10.375%
senior notes due 2017 issued by Lone Pine Canada and guaranteed by the other
Companies (the “Notes”), regarding the principal aspects of a series of
transactions (collectively, the “Recapitalization”) under which it is
contemplated that, among other things, the Notes, the guarantees of the Notes
and potentially certain other unsecured claims would be compromised and
extinguished in exchange for common shares in the capital of Lone Pine (“Common
Shares”) and the right to participate in an offering to eligible subscribers
(the “Share Offering”) of preferred shares of Lone Pine (“Preferred Shares”),
all as more fully defined and described herein and in the term sheet attached
hereto as Schedule B and forming a part hereof (the “Term Sheet”, with the terms
of the Recapitalization set out therein, herein and in the Backstop Agreement,
being, collectively, the “Recapitalization Terms”), which Recapitalization Terms
shall form the basis for the terms of, be set forth in, and be implemented
pursuant to, a plan of arrangement (the “Plan”) to be filed in respect of the
Companies in proceedings (the “Recapitalization Proceedings”) to be commenced
under the Companies’ Creditors Arrangement Act (the “CCAA”) before the Court of
Queen’s Bench of Alberta and Chapter 15 of the United States Bankruptcy Code
(“Chapter 15”) before the United States Bankruptcy Court for the District of
Delaware (the “US Court”);

 

WHEREAS, capitalized terms used but not otherwise defined in this Agreement have
the meanings ascribed to such terms in Schedule A or in the Term Sheet; and

 

NOW THEREFORE, the Companies and the Consenting Noteholders (each, a “Party” and
collectively, the “Parties”) hereby agree as follows:

 

1.                                      Recapitalization

 

The Recapitalization Terms as agreed among the Parties are set forth in the Term
Sheet, which is incorporated herein and made a part of this Agreement.  In the
case of a conflict between the provisions contained in the text of this
Agreement and the Plan, the terms of the Plan shall govern.  In the case of a
conflict between the provisions contained in the main body of this Agreement and
the Term Sheet, the provisions of the main body of this Agreement shall govern.

 

2.                                      Representations and Warranties of the
Consenting Noteholders

 

Each Consenting Noteholder hereby represents and warrants, severally and not
jointly, to the Companies (and acknowledges that the Companies are relying upon
such representations and warranties) that:

 

1

--------------------------------------------------------------------------------


 

(a)                                 It (or a client thereof for which it has
discretionary authority to manage or administer funds) is, as at the date of
this Agreement, the sole legal and beneficial holder of Notes in the principal
amount(s) set forth on its signature page hereto (and no more) (the “Relevant
Notes”; the Relevant Notes, together with the aggregate amount owing in respect
of the Relevant Notes and any accrued interest, its “Debt”);

 

(b)                                 It has the authority to vote or direct the
voting of its Relevant Notes and other Debt;

 

(c)                                  This Agreement has been duly executed and
delivered by it, and, assuming the due authorization, execution and delivery by
the Companies, this Agreement constitutes the legal, valid and binding
obligation of such Consenting Noteholder, enforceable in accordance with its
terms, subject to laws of general application and bankruptcy, insolvency and
other similar laws affecting creditors’ rights generally and general principles
of equity;

 

(d)                                 It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and consummate the transactions contemplated
hereby;

 

(e)                                  It is a sophisticated party with sufficient
knowledge and experience to evaluate properly the terms and conditions of this
Agreement; it has conducted its own analysis and made its own decision to enter
in this Agreement and has obtained such independent advice in this regard as it
deemed appropriate; and it has not relied in such analysis or decision on any
Person other than its own independent advisors;

 

(f)                                   The execution and delivery of this
Agreement by it and the completion by it of the transactions contemplated herein
do not and will not violate or conflict with any judgment, order, notice,
decree, statute, law, ordinance, rule or regulation applicable to the Consenting
Noteholder or any of its properties or assets;

 

(g)                                  Except as contemplated by this Agreement,
it has not deposited any of its Relevant Notes or Debt into a voting trust, or
granted (or permitted to be granted) any proxies or powers of attorney or
attorney in fact, or entered into a voting agreement, understanding or
arrangement, or granted (or permitted to be granted) any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming a voting trust
or other agreement, with respect to the voting of its Relevant Notes or Debt
where such trust, grant, agreement, understanding, arrangement, right or
privilege would in any manner restrict the ability of the Consenting Noteholder
to comply with its obligations under this Agreement, affecting the Relevant
Notes or Debt or the ability of any holder thereof to exercise all ownership
rights thereto; and

 

(h)                                 To the best of its knowledge, there is no
proceeding, claim or investigation pending before any Governmental Entity, or
threatened against the Consenting

 

2

--------------------------------------------------------------------------------


 

Noteholder or any of its properties that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on the Consenting
Noteholder’s ability to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated by this
Agreement.

 

3.                                      Representations and Warranties of the
Companies

 

Each of the Companies hereby represents and warrants to each Consenting
Noteholder (and each of the Companies acknowledges that each of the Consenting
Noteholders are relying upon such representations and warranties) that:

 

(a)                                 This Agreement has been duly executed and
delivered by it, and, assuming the due authorization, execution and delivery by
each Consenting Noteholder, this Agreement constitutes the legal, valid and
binding obligation of such Company, enforceable in accordance with its terms,
subject to laws of general application and bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally and general principles of
equity;

 

(b)                                 It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all necessary power and authority to own its properties and assets and to
conduct its business, and to execute and deliver this Agreement and to perform
its obligations hereunder and consummate the transactions contemplated hereby;

 

(c)                                  The execution and delivery of this
Agreement by such Company and the completion by it of its obligations hereunder
and the consummation of the transactions contemplated hereby do not and will not
violate or conflict with (i) any judgment, order, statute, law, ordinance,
rule or regulation applicable to such Company or any of its properties or assets
or (ii) other than the Credit Agreement (and the other “Loan Documents” as that
term is defined in the Credit Agreement) and the Indenture, and subject to
compliance with the provisions of the Tax Sharing Agreement, if applicable, any
Material Contract to which the Company is a party;

 

(d)                                 To the best of its knowledge, there is no
proceeding, claim or investigation pending before any Governmental Entity, or
threatened against such Company or any of its properties that, individually or
in the aggregate, would reasonably be expected to have a material adverse effect
on such Company’s ability to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby;

 

(e)                                  Except as disclosed in the Information or
as otherwise disclosed in writing to the Initial Consenting Noteholders, none of
the Companies has any Material Liabilities except (i) Liabilities which are
reflected and properly reserved against in the Financial Statements or
(ii) Liabilities incurred in the ordinary course of business and consistent with
past practice since June 30, 2013;

 

3

--------------------------------------------------------------------------------


 

(f)                                   Except as disclosed in the Information or
as otherwise contemplated by this Agreement and the transactions contemplated
hereby, there has not been since June 30, 2013 (i) any Material Adverse Change,
(ii) any Material transaction to which any of the Companies is a party outside
the ordinary course of business or (iii) any Material change in the capital or
outstanding Liabilities of the Companies (taken as a whole);

 

(g)                                  The Companies have operated and are
operating their material assets and property (i) in accordance with prudent
industry practice and (ii) except as otherwise contemplated by this Agreement
and the transactions contemplated hereby or as disclosed in the Information,
consistent with past practice;

 

(h)                                 Except as disclosed in the Information,
there is not now pending or, to the Companies’ knowledge, threatened against any
of the Companies, nor have any of the Companies received notice in respect of,
any claim, potential claim, litigation, action, suit, arbitration or other
proceeding by or before any Government Entity, which would be reasonably likely
to result in, individually or in the aggregate, a Material Adverse Change;

 

(i)                                     Each of the Companies has conducted its
business in compliance with all Laws and no Company has received any notice to
the effect that, or has otherwise been advised that, such Company is not in
compliance with such Laws, except where such non-compliance would not reasonably
be expected to result in a Material Adverse Change;

 

(j)                                    Each of the Companies has obtained all
permits, licenses and other authorizations which are required under all
Environmental Laws and each of the Companies is in compliance with all
Environmental Laws and all terms and conditions of all such permits, licenses
and authorizations, except where such non-compliance would not reasonably be
expected to result in a Material Adverse Change;

 

(k)                                 Each of the Companies have filed all tax
returns which were required to be filed, have paid or made provision for payment
(in accordance with U.S. GAAP) of all Taxes which are due and payable, and have
provided adequate reserves (in accordance with U.S. GAAP) for the payment of any
Tax, the payment of which is being contested, except to the extent that any
failure to make any such filing, payment, provision or reserves would not
reasonably be expected to result in a Material Adverse Change;

 

(l)                                     Except as disclosed in the Information
or as provided in the KERP, since June 30, 2013 there has not been any
resignation or termination of any officer, director or senior manager of the
Companies, or any increase in the rate of compensation payable or to become
payable by any of the Companies to any officer, director or senior manager of
the Companies (other than standard increases in connection with general,
regularly-scheduled reviews consistent with past practice in respect of
employees other than the top five highest paid employees of the

 

4

--------------------------------------------------------------------------------


 

Companies), including the making of any loan to, or the payment, grant or
accrual of any Bonus Payment to, any such Person;

 

(m)                             Except as disclosed in the Information or as
provided in the KERP, there have been no material changes to the compensation
for the top five highest paid employees of the Companies from their compensation
as disclosed in the Information and none of the Companies have agreed to any, or
become obligated to pay any, Bonus Payments to such employees except in
accordance with the terms of existing bonus, incentive or retention plans or
arrangements;

 

(n)                                 All employment agreements for the senior
officers of the Companies are disclosed in the Information or have otherwise
been disclosed to the Initial Consenting Noteholders and are in full force and
effect as of the date hereof and there are no other written employment
agreements for employees of the Companies earning $300,000 or more per annum,
including all bonuses and other cash compensation; and except as disclosed in
the Information or as provided in the KERP, since June 30, 2013 there have been
no extensions, supplements or amendments thereto;

 

(o)                                 Although completion of the transactions
contemplated by this Agreement will constitute a “change of control” in respect
of Lone Pine and Lone Pine Canada for purposes of the executive employment or
severance agreements between Lone Pine and Lone Pine Canada and their senior
officers, no “change of control” payments or similar payments or compensation
will be payable to them or to any other director, officer or employee of any of
the Companies solely as a result of the implementation of the transactions
contemplated by this Agreement;

 

(p)                                 Lone Pine is in compliance with its public
reporting obligations under Securities Legislation, and all documents filed with
the Commission by Lone Pine, at the time filed, (i) complied with all applicable
Securities Legislation in all Material respects and (ii) did not contain any
untrue statement of a Material fact or omit to state a Material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(q)                                 The Financial Statements fairly reflect in
all material respects as of the dates thereof, the consolidated financial
condition of Lone Pine and the results of its operations for the periods covered
thereby and have been prepared in accordance with U.S. GAAP and, since June 30,
2013, except as set forth in the Information, there has been no material adverse
change in the consolidated financial condition of Lone Pine or its properties,
assets, condition or undertakings which has not been disclosed in the
Information or otherwise disclosed in writing to the Initial Consenting
Noteholders;

 

(r)                                    Lone Pine has provided the Initial
Consenting Noteholders with access to all Material Contracts except to the
extent that such Contracts have been filed or are accurately described in the
documents filed with the Commission prior to the date of this Agreement and all
such Material Contracts are in full force and effect.

 

5

--------------------------------------------------------------------------------


 

All of the Material Contracts are valid, binding and enforceable in accordance
with their terms against the Company or Companies party thereto, except (i) as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors or (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity); and except as
disclosed in the Information or as otherwise contemplated by this Agreement and
the transactions contemplated hereby there is no existing (or threatened in
writing) breach, default or dispute with respect to, nor has any event or
circumstance occurred which, but for the passage of time or the giving of
notice, or both, would constitute a breach or default by any of the Companies
under, any of the Material Contracts that would reasonably be expected to result
in a Material Adverse Change;

 

(s)                                   The Indenture, the Notes and the
guarantees of the Notes, and all claims under or in respect thereof, and such
other as-yet unidentified unsecured claims or contractual obligations as may be
determined in accordance with Section 8(a)(vii), are the unsecured claims and
contractual obligations of the Companies that Lone Pine and Lone Pine Canada
anticipate repudiating or compromising in the Recapitalization Proceedings;

 

(t)                                    (i) Except as disclosed in the
Information or as otherwise contemplated by this Agreement and the transactions
contemplated hereby, no event or circumstance has occurred which constitutes, or
which with the giving of notice, lapse of time or both would constitute an event
of default under the Credit Agreement; (ii) except as disclosed in the
Information, there have been no material amendments to the Credit Agreement; 
(iii) the completion of the Recapitalization will not cause a material default
or event of default under any other Material Contract now in effect that will
remain in effect following the Implementation Date (other than those defaults or
events of default that are remedied, waived, stayed, extinguished or otherwise
in any way rendered inoperative as part of the Recapitalization Proceedings);
and (iv) the Forbearance Agreement remains in full force and effect; and

 

(u)                                 The board of directors of each of Lone Pine
and Lone Pine Canada has: (i) approved, adopted and declared advisable this
Agreement and the transactions and agreements contemplated hereby; and
(ii) determined that this Agreement is in the best interests of such Company;
and all necessary corporate action has been taken by each of the Companies to
authorize this Agreement.

 

4.                                     Acknowledgements, Agreements, Covenants
and Consents of the Companies

 

(a)                                 Subject to the terms and conditions hereof,
the Companies consent and agree to the terms of, and the transactions
contemplated by, this Agreement.

 

(b)                                 Upon execution of this Agreement by the
Companies, the Companies will, in a timely manner, cause to be issued a press
release or other public disclosure that discloses the material provisions of
this Agreement, subject to the terms of

 

6

--------------------------------------------------------------------------------


 

Section 9 hereof, and that, subject to compliance with applicable Securities
Legislation, is acceptable to the Initial Consenting Noteholders, acting in a
manner consistent with the terms of this Agreement and the Term Sheet.

 

(c)                                  Except as may be otherwise permitted under
this Agreement, the Companies shall pursue the completion of the
Recapitalization in good faith by way of the Plan, which shall be acceptable to
the Initial Consenting Noteholders, acting in a manner consistent with the terms
of this Agreement and the Term Sheet, and shall not take any action (or
inaction) that is inconsistent with the terms of this Agreement.

 

(d)                                 The Companies agree to file the Plan on a
timely basis consistent with the terms and conditions of this Agreement, and to
use their commercially reasonable efforts to achieve approval or sanction of the
Plan by, the Canadian court having jurisdiction over the Recapitalization
Proceedings (the “Court”) and pursue implementation of the Recapitalization as
soon as reasonably possible and in any event no later than January 31, 2014 or
such other date as the Companies and the Consenting Noteholders may agree in
writing (the “Outside Date”).

 

(e)                                  The Companies shall provide draft copies of
all motions or applications and other documents with respect to the
Recapitalization and the Plan that the Companies intend to file with the Court
or the US Court to the Advisors at least two days prior to the date when the
Companies intend to file or otherwise disseminate such documents (or, where
circumstances make it impracticable to allow for two days’ review, with as much
opportunity for review and comment as is practically possible in the
circumstances), and all such filings shall be acceptable the Initial Consenting
Noteholders, acting in a manner consistent with the terms of this Agreement and
the Term Sheet.  Notwithstanding the foregoing, the initial order (the “Initial
Order”), the final approval or sanction order in respect of the Plan (the “Final
Order”), any order establishing a process for the solicitation and resolution of
the claims of other affected creditors, if any (the “Claims Procedure”), any
orders concerning the meeting of creditors to consider and vote on the Plan
(“Meeting Order”), and the Plan shall only be submitted to the Court in a form
mutually agreed by the Companies and the Initial Consenting Noteholders, acting
in a manner consistent with the terms of this Agreement and the Term Sheet, and
each such document shall be subject to any amendments that are required by the
Court or the US Court, provided that any such amendments are acceptable to the
Companies and the Initial Consenting Noteholders, acting in a manner consistent
with the terms of this Agreement and the Term Sheet.  For the avoidance of
doubt, the Companies shall not materially amend the terms of the Initial Order,
the Final Order, the Meeting Order, the Claims Procedure or the Plan without the
consent of the Initial Consenting Noteholders, such consent not to be
unreasonably withheld.

 

(f)                                   The Companies hereby covenant and agree
that, subject to the occurrence of and at the Effective Time, the provisions of
the Plan in relation to the Recapitalization shall include provisions
satisfactory to the Initial Consenting Noteholders to the

 

7

--------------------------------------------------------------------------------


 

effect that at the Effective Time, the Consenting Noteholders, together with
their respective subsidiaries and affiliates and their respective present and
former shareholders, officers, directors, employees, auditors, financial
advisors, legal counsel (including the Advisors) and agents (each a “Noteholder
Released Party” and, collectively, the “Noteholder Released Parties”) shall be
released and discharged  from any and all demands, claims, liabilities, causes
of action, debts, accounts, covenants, damages, executions and other recoveries
based in whole or in part on any act or omission, transaction, dealing or other
occurrence existing or taking place on or prior to the date of implementation of
the Plan relating to, arising out of or in connection with the Notes, the
Indenture, this Agreement, the Recapitalization, the Recapitalization
Proceedings and any other proceedings commenced with respect to the Plan and the
Recapitalization;

 

provided that nothing in this paragraph will release or discharge, or require
the release or discharge of, any of the Noteholder Released Parties from or in
respect of its obligations under the Plan or this Agreement or any agreement
relating to a Consenting Noteholder’s backstop obligations in respect of the
Share Offering, and further provided that nothing in this paragraph will release
or discharge, or require the release or discharge of, a Noteholder Released
Party if the Noteholder Released Party is adjudged by the express terms of a
judgment rendered on a final determination on the merits to have committed gross
negligence, fraud or wilful misconduct.

 

(g)                                  The Companies covenant and agree to be
liable to and to indemnify and save harmless each of the Noteholder Released
Parties (other than any Breaching Noteholders and any Consenting Noteholders
that have failed to comply with their obligations under any backstop agreement
with the Companies relating to the Share Offering) (collectively, the
“Indemnified Parties”) from and against any and all liabilities, claims,
actions, proceedings, losses, costs, damages and expenses of any kind
(including, without limitation, the reasonable costs of defending against any of
the foregoing, but excluding any obligations that a Consenting Noteholder may
have in respect of the Share Offering and any and all liabilities, claims,
actions, proceedings, losses, costs, damages and expenses of any kind that are
attributable to the gross negligence, fraud or wilful misconduct of any
Indemnified Party) (collectively, “Costs”) to which any Indemnified Party may
become subject or may suffer or incur in any way in relation to or arising from
the Plan, as the case may be, or this Agreement, regardless of whether or not
any such claim is ultimately successful, and in respect of any good faith
judgment or settlement which is made in respect of any such claim in accordance
with the terms hereof. If any matter or thing contemplated in the preceding
sentence (any such matter or thing being a “Claim”) is asserted against any
Noteholder Released Party or if any potential Claim contemplated hereby comes to
the knowledge of any Noteholder Released Party, the Noteholder Released Party
shall notify the Companies as soon as reasonably possible of the nature and
particulars of such Claim (provided that any failure to so notify shall not
affect the Companies’ liability hereunder except to the extent that the
Companies are prejudiced thereby and then only to the extent of any such
prejudice) and the

 

8

--------------------------------------------------------------------------------


 

Companies shall, subject as hereinafter provided, be entitled (but not required)
to assume at their expense the defence of any suit brought to enforce such
Claim; provided that the defence of such Claim shall be conducted through legal
counsel reasonably acceptable to the Noteholder Released Party and that no
admission of liability or settlement in respect of any such Claim may be made by
the Companies (other than a settlement that includes a full and unconditional
release of the Noteholder Released Parties without any admission or attribution
of fault or liability on their part) or the Noteholder Released Party without,
in each case, the prior written consent of the other, such consent not to be
unreasonably withheld.  In respect of any Claim, the Noteholder Released Party
shall have the right to retain separate or additional counsel to act on its
behalf in the defence thereof, provided that the fees and disbursements of such
counsel shall be paid by the Noteholder Released Party unless (i) the Companies
fail to assume and diligently and actively prosecute the defence of the Claim on
behalf of the Noteholder Released Party within ten Business Days after the
Companies have received notice of the Claim, (ii) the Companies and the
Noteholder Released Party shall have mutually agreed to the retention of the
separate or additional counsel, or (iii) the named parties to the Claim
(including any added third or impleaded party) include both the Noteholder
Released Party and the Companies, and the Noteholder Released Party shall have
been advised by its counsel that representation of both parties by the same
counsel would be inappropriate due to the actual or potential differing
interests between them, in which case the Companies shall not have the right to
assume the exclusive defence of the Claim and shall be liable to pay the
reasonable fees and expenses of the separate or additional counsel for the
Noteholder Released Party.

 

(h)                                 The Companies shall not, without the prior
consent of Goodmans or the Initial Consenting Noteholders, such consent not to
be unreasonably withheld, amend, modify, replace, terminate, repudiate, disclaim
or waive any rights under or in respect of its Material Contracts (other than as
expressly required by such Material Contracts or in the ordinary course of
performing their obligations under such Material Contracts) in any manner that
would reasonably be expected to be Material.

 

(i)                                     Following a reasonable advance request
by Goodmans or any of the Consenting Noteholders who are parties to a Noteholder
Confidentiality Agreement (which in any case shall not require more than two
Business Days’ advance notice), the Companies shall, to the extent permitted by
Law and the terms of any confidentiality obligations to which any of the
Companies are subject, and subject to and in accordance with the terms of the
Advisor Confidentiality Agreement and applicable Noteholder Confidentiality
Agreement, provide Goodmans or such Consenting Noteholders, or any of them, as
the case may be, with reasonable access to the Companies’ books and records
(other than books or records that are subject to solicitor-client privilege) for
review in connection with the Recapitalization; provided that the provision of
access to books and records shall be made or undertaken in a manner that
minimizes disruption to the Companies and their business and operations; and
further provided that the

 

9

--------------------------------------------------------------------------------


 

Companies may require that the scope and term of the applicable Advisor
Confidentiality Agreement and Noteholder Confidentiality Agreement be enlarged
or extended in connection with providing such access.

 

(j)                                    The Companies shall pay the reasonable
fees and expenses of the Advisors to the Initial Consenting Noteholders, and
shall execute an engagement letter for the payment of such fees and expenses. 
With respect only to the timing of payment of such fees and expenses, to the
extent permissible under the Credit Agreement or the terms of any interim
financing obtained by one or more of the Companies in connection with the
Recapitalization Proceedings and any order of the Court relating thereto, the
Companies shall pay such reasonable fees and expenses incurred up to the date of
this Agreement on signing of this Agreement, and thereafter shall pay any such
further fees and expenses on a monthly basis up to and including upon completion
of the Recapitalization.

 

(k)                                 The Companies shall not, directly or
indirectly through any Representative, without the knowledge and consent of
Goodmans or the Consenting Noteholders, unless otherwise required by the Court:
(i) solicit, initiate, facilitate or encourage (including by way of furnishing
information or entering into any agreement) any inquiries or proposals regarding
any transaction that is an alternative to the Transaction (an “Other
Transaction”); (ii) participate in any substantive discussions or negotiations
with any Person regarding any Other Transaction; (iii) accept, approve, endorse
or recommend or propose publicly to accept, approve, endorse or recommend any
Other Transaction; or (iv) enter into, or publicly propose to enter into, any
agreement in respect of any Other Transaction; provided, however, that
notwithstanding anything to the contrary in this Agreement:

 

(i)                                     Lone Pine’s board of directors retains
the right to support an Other Transaction if, after receiving advice from its
advisors and after consulting with the Advisors, Lone Pine’s board of directors
determines that: (A) such Other Transaction would result in (i) the payment of
all amounts due in respect of the Notes in full in cash on or in connection with
implementation of such Other Transaction (including by way of a change of
control offer under the Indenture) or (ii) another transaction that is more
favourable to the Company and the stakeholders, including the Noteholders, than
the Plan (including the Share Offering thereunder); and (B) the support of such
Other Transaction would be necessary for compliance with their fiduciary duties
as directors of a Delaware corporation; and

 

(ii)                                  following satisfaction of the conditions
set forth in clause (i) directly above, the Companies shall be entitled to
respond to inquiries and take such other steps as may be necessary to pursue and
support such potential Other Transaction.

 

(l)                                     Except with the consent of Goodmans or
the Consenting Noteholders, the Companies shall, and shall cause their
applicable Representatives to,

 

10

--------------------------------------------------------------------------------


 

immediately terminate any existing solicitations, discussions or negotiations
with any Person (other than the Consenting Noteholders, lenders under the Credit
Agreement and each of their respective representatives) that has made, indicated
any interest in or may reasonably be expected to propose, any Other
Transaction.  The Companies agree not to release any party from any standstill
covenant to which it is a party, or amend, waive or modify in any way any such
standstill covenant, except to allow a party to make a proposal that would
qualify as an Other Transaction and implement the Other Transaction (including,
if applicable, allow that party to acquire securities or assets of any of the
Companies in connection with implementing that proposal), in each case provided
the Companies comply with the applicable requirements of Sections 4(k) and
4(m) in that respect.

 

(m)                             The Companies shall promptly (and in any event
within one Business Day of receipt by any of the Companies) notify the Advisors,
at first orally and thereafter in writing, of any proposal in respect of any
Other Transaction of which it or any of its Representatives are or become aware,
any request for discussions or negotiations, any requests made or responses
provided pursuant to the provisions of Section 4(k), or any other request for
non-public information relating to the Companies in connection with any such
Other Transaction, or for access to the books or records of the Companies by any
person that informs the Companies that it is considering making, or has made, a
proposal with respect to any Other Transaction and any amendment thereto.  The
Advisors may in turn disclose such information to those of the Consenting
Noteholders which have entered into confidentiality agreements acceptable to
Lone Pine, acting reasonably (provided that, for greater certainty and without
limiting the generality of the foregoing, Lone Pine may require that any such
Consenting Noteholder agree to extend the term of any confidentiality agreement
in connection with providing such information).  Subject to the foregoing, Lone
Pine shall provide such Consenting Noteholders and the Advisors with a copy of
any proposed Other Transaction within three Business Days of receipt thereof. 
The Companies shall keep the Advisors and any such Consenting Noteholders
informed of the status and of any change to the material terms of any such
proposed Other Transaction.

 

(n)                                 Except as contemplated by the KERP, none of
the Companies shall materially increase compensation or severance entitlements
or other benefits payable to directors, officers or employees, or make any Bonus
Payments whatsoever, other than as required by Law or pursuant to the terms of
existing benefit, bonus, incentive or retention plans or arrangements or
employment or severance contracts that are disclosed in the Information.

 

(o)                                 Except as may be ordered by the Court or
with the consent of the Consenting Noteholders, or as contemplated by this
Agreement and the transactions contemplated hereby, or in respect of an Other
Transaction, none of the Companies shall amalgamate, consolidate with or merge
into, or sell all or

 

11

--------------------------------------------------------------------------------


 

substantially all of their assets to, another entity, or change the nature of
their business or their corporate or capital structure.

 

(p)                                 Except as may be ordered by the Court or
with the consent of the Consenting Noteholders, or as contemplated by this
Agreement and the transactions contemplated hereby, or in respect of an Other
Transaction, none of the Companies shall: (i) prepay, redeem prior to maturity,
defease, repurchase or make other prepayments in respect of any non-revolving
indebtedness; (ii) directly or indirectly, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
indebtedness of any kind whatsoever (except for indebtedness that is incurred in
the ordinary course of business and that is not Material); or (iii) create,
incur, assume or otherwise cause or suffer to exist or become effective any new
lien, charge, mortgage, hypothec or security interest of any kind whatsoever on,
over or against any of their assets or property (except for any lien, charge,
hypothec or security interest that is incurred in the ordinary course of
business and that is not Material).

 

(q)                                 The Companies shall maintain and shall
continue to maintain appropriate insurance coverage in amounts and on terms that
are customary in the industry of the Companies.

 

(r)                                    Except as contemplated by this Agreement
and the transactions contemplated hereby, including as may be provided in any
order of the Court, or in connection with an Other Transaction undertaken in
compliance with this Agreement, the Companies shall operate their businesses in
the ordinary course of business, having regard to the Companies’ financial
condition, and shall not enter into or repudiate any Material agreement, except
with the prior written consent of Goodmans or the Initial Consenting
Noteholders, which consent shall not be unreasonably withheld.

 

(s)                                   The Companies shall consult with the
Advisors, on behalf of the Initial Consenting Noteholders, with respect to the
conduct of Chapter 15 proceedings.

 

5.                                      Acknowledgments, Covenants and
Agreements of the Consenting Noteholders

 

Subject to, and in consideration of, the matters set forth in Section 4 above,
each Consenting Noteholder hereby acknowledges, covenants and agrees:

 

(a)                                 to the terms of, and the transactions
contemplated by, this Agreement;

 

(b)                                 to tender or vote (or cause to be tendered
or voted) all of its Debt and any other applicable claims, and any Notes and
other applicable claims acquired after the date hereof:

 

(i)                                     in favour of the approval, consent,
ratification and adoption of the Recapitalization and the Plan, as applicable
(and any resolutions or actions required in furtherance thereof); and

 

12

--------------------------------------------------------------------------------


 

(ii)                                  against the approval, consent,
ratification and adoption of any matter or transaction that, if approved,
consented to, ratified or adopted could reasonably be expected to delay,
challenge, frustrate or hinder the consummation of the Recapitalization or the
Plan, as applicable (and any resolutions or actions required in furtherance
thereof);

 

and shall tender its proxy for any such vote in a timely manner in compliance
with any deadlines set forth in the order of the Court calling the meeting of
creditors to vote on the Plan;

 

(c)                                  to support the approval of the Plan by the
Court (and in the case of Chapter 15 proceedings, by the US Court), on terms
consistent with this Agreement, as promptly as practicable, through the Advisors
or otherwise;

 

(d)                                 not take any action, or omit to take any
action, to delay, challenge, frustrate or hinder the consummation of the
Recapitalization or implementation of the Plan;

 

(e)                                  not to, directly or indirectly, sell,
assign, lend, pledge, hypothecate (except with respect to security generally
applying to its investments which does not adversely affect such Consenting
Noteholders’ ability to perform its obligations under this Agreement) or
otherwise transfer any of its Relevant Notes or other Debt or any interest
therein (or permit any of the foregoing with respect to any of its Relevant
Notes or other Debt), or relinquish or restrict the Consenting Noteholder’s
right to vote any of the Relevant Notes or other Debt (including without
limitation by way of a voting trust or grant of proxy or power of attorney or
other appointment of an attorney or attorney-in-fact), or enter into any
agreement, arrangement or understanding in connection therewith, except that the
Consenting Noteholder may transfer some or all of its Debt to (i) any other fund
managed by the Consenting Noteholder for which the Consenting Noteholder has
discretionary authority to manage or administer funds and continues to exercise
investment and voting authority with respect to the transferred Debt, (ii) any
other Consenting Noteholder, or (iii) any other Person provided such Person
agrees to be bound by the terms of this Agreement with respect to the
transferred Debt that is subject to such transfer pursuant to the form of
Consent Agreement appended hereto as Schedule C;

 

(f)                                   to execute any and all documents and
perform (or cause its agents and advisors to perform) any and all commercially
reasonable acts required by this Agreement to satisfy its obligations hereunder;

 

(g)                                  at or prior to the time at which the
Recapitalization is completed and the Plan is implemented, to make or assist the
Companies to make all necessary notifications to Governmental Entities and use
commercially reasonable efforts to obtain or assist the Companies to obtain any
and all required regulatory approvals and/or material third party approvals in
connection with the Recapitalization, in each case at the Companies’ expense;

 

13

--------------------------------------------------------------------------------


 

(h)                                 except with the consent of the Companies,
not to solicit, discuss or negotiate, directly or indirectly, any alternative
transaction to the Plan and the Share Offering with any Person (other than the
Companies);

 

(i)                                     subject at all times to Section 9, to
the existence and factual details of this Agreement being set out in any public
disclosure, including, without limitation, press releases and court materials,
produced by the Companies at the discretion of the Companies in connection with
the Recapitalization, the Recapitalization Proceedings and the Plan (subject in
each case to prior approval thereof by Goodmans or the Initial Consenting
Noteholders in accordance with the provisions of this Agreement);

 

(j)                                    to consent to a stay of any existing and
potential defaults under the Notes;

 

(k)                                 not to support any other holder of the Notes
in taking any enforcement action in respect of the Notes, and to provide the
trustee under the Indenture or the Companies with such directions, requests or
consents as may reasonably be required to prevent or restrain any such
enforcement action;

 

(l)                                     that:

 

(i)                                     Subject to Section 3(o), Lone Pine and
Lone Pine Canada will honour all obligations under applicable executive
employment agreements and severance agreements, as the case may be, which
provide for aggregate severance payments of not greater than $3,900,000 based on
current base salaries of the officers who are party to such agreements and
current premiums for other benefits for such officers, and such agreements will
not be compromised in connection with the Plan; and

 

(ii)                                  Lone Pine Canada has implemented the KERP
with a view to maintaining employee engagement and continuity through the
implementation and completion of the Plan; provided that (A) the aggregate
amount to be paid under the KERP shall not exceed $2,500,000, (B) the KERP
payments to the employees (other than the President and Chief Executive Officer
of Lone Pine and LPR Canada) shall be made on January 31, 2014, and (C) the KERP
payments to the President and Chief Executive Officer of Lone Pine and LPR
Canada shall be made as follows: 50% on January 31, 2014 and the remaining 50%
on implementation of the Plan;

 

(m)                             that, following implementation of the Plan, the
Preferred Shares and any other securities distributed under the Plan may not be
freely tradable in Canada, the United States or any other jurisdiction and may
be subject to resale restrictions under Securities Legislation; and Lone Pine
shall file or cause to be filed with the Commission and with applicable
securities regulatory authorities in Canada such forms, notices, applications or
other documents as may be necessary to seek to terminate its reporting
obligations (or, as applicable, any reporting obligations of its successor)
under Securities Legislation effective as at (or immediately before) the
effective time of the Plan or as soon as practicable thereafter; and

 

14

--------------------------------------------------------------------------------


 

(n)                                 that, subject to the occurrence of and at
the Effective Time, the provisions of the Plan in relation to the
Recapitalization shall include provisions satisfactory to the Companies, acting
reasonably, to the effect that at the Effective Time, the Companies and their
respective present and former shareholders, officers, directors, employees,
auditors, financial advisors, legal counsel and agents (each a “Company Released
Party” and, collectively, the “Company Released Parties”) shall be released and
discharged from any and all demands, claims, liabilities, causes of action,
debts, accounts, covenants, damages, executions and other recoveries based in
whole or in part on any act or omission, transaction, dealing or other
occurrence existing or taking place on or prior to the date of implementation of
the Plan, as the case may be, relating to, arising out of or in connection with
the Notes, the Indenture, this Agreement, the Recapitalization, the
Recapitalization Proceedings and any other proceedings commenced with respect to
the Plan and the Recapitalization; provided that nothing in this paragraph will
release or discharge, or require the release or discharge of, any of the Company
Released Parties from or in respect of its obligations to the Consenting
Noteholders under the Plan or this Agreement, and further provided that nothing
in this paragraph will release or discharge, or require the release or discharge
of, a Company Released Party if the Company Released Party is adjudged by the
express terms of a judgment rendered on a final determination on the merits to
have committed gross negligence, fraud or wilful misconduct.

 

6.                                      Negotiation of Documents

 

(a)                                 The Companies and the Consenting Noteholders
shall cooperate with each other and shall coordinate their activities (to the
extent practicable) in respect of (i) the timely satisfaction of conditions with
respect to the effectiveness of the Plan and the Recapitalization, (ii) all
matters concerning the implementation of the Plan and the Recapitalization and
(iii) the pursuit and support of the Plan and the Recapitalization. 
Furthermore, subject to the terms hereof, the Companies and the Consenting
Noteholders shall take such action as may be reasonably necessary to carry out
the purposes and intent of this Agreement, including making and filing any
required regulatory filings (provided that the Companies shall reimburse the
Consenting Noteholders for any expense, liability or other obligation incurred
hereunder).

 

(b)                                 Each of the Companies and the Consenting
Noteholders hereby covenants and agrees (i) to use its commercially reasonable
best efforts to negotiate the definitive documents implementing, achieving and
relating to the Recapitalization, including, without limitation, the Plan, all
ancillary documents relating thereto, and the draft order of the Court approving
or sanctioning the Plan, and (ii) to execute (to the extent they are a party
thereto) and otherwise support such documents.

 

7.                                      Potential Restructuring

 

Each of the Parties acknowledges and agrees that, notwithstanding anything else
in this Agreement to the contrary, with the consent of the Consenting
Noteholders, the Companies may

 

15

--------------------------------------------------------------------------------


 

elect to engage in a restructuring (the “Restructuring”) whereby Lone Pine will
be merged with or wound-up into Lone Pine Canada, or dissolved or otherwise
eliminated, or made a subsidiary of Lone Pine Canada, and Lone Pine Canada
and/or a new corporation shall be the issuer of the Common Shares and Preferred
Shares under the Recapitalization.  In the event that the Companies elect to
proceed with the Restructuring, the references in this Agreement to Lone Pine
shall be deemed to include Lone Pine Canada, as applicable, and the references
to the Common Shares and Preferred Shares shall be deemed to include common
shares and preferred shares of Lone Pine Canada and/or such new corporation,
respectively, as applicable.

 

8.                                      Conditions to Recapitalization

 

(a)                                 The Recapitalization shall be subject to the
reasonable satisfaction of the following conditions prior to or at the time the
Recapitalization is implemented (the “Effective Time”), each of which is for the
mutual benefit of the Companies, on the one hand, and the Consenting
Noteholders, on the other hand, and may be waived, in whole or in part, jointly
by the Companies and the Consenting Noteholders (provided that such conditions
shall not be enforceable by the Companies or the Consenting Noteholders, as the
case may be, if any failure to satisfy such conditions results from an action,
error or omission by or within the control of the Party seeking enforcement (or,
in the case where the party seeking enforcement is one or more of the Consenting
Noteholders, an action, error or omission by or within the control of any
Consenting Noteholder)):

 

(i)                                     the Recapitalization shall have
proceeded in accordance with the following milestones:

 

(A)                               the Court shall have granted the Initial Order
on or before September 30, 2013 (or such other date as the Companies and the
Initial Consenting Noteholders may agree in writing);

 

(B)                               the Court shall have granted an order for the
calling of a meeting of unsecured creditors of the Companies for purposes of
voting on the Plan on or before November 4, 2013 (or such other date as the
Companies and the Initial Consenting Noteholders may agree in writing);

 

(C)                               if the Plan is approved in accordance with the
requirements of CCAA by the requisite vote of unsecured creditors of the
Companies at such meeting, the Court shall have approved the Plan within ten
days of the meeting (or such other date as the Companies and the Initial
Consenting Noteholders may agree in writing);

 

(D)                               the Companies shall use their reasonable
commercial efforts to cause the Implementation Date to occur on or before
December 31, 2013; and

 

16

--------------------------------------------------------------------------------


 

(E)                                the Recapitalization shall in any event be
completed, and the Plan implemented, on or before the Outside Date;

 

(ii)                                  in accordance with the Tax Sharing
Agreement, no part of the Recapitalization will be completed before October 1,
2013;

 

(iii)                               all required stakeholder, regulatory, Court
and U.S. Court approvals, consents, waivers and filings shall have been obtained
or made, as applicable, on terms satisfactory to the Initial Consenting
Noteholders and the Companies, each acting reasonably and in good faith, and
copies of any and all such approvals, consents and/or waivers shall have been
provided to Goodmans;

 

(iv)                              any interim financing to be obtained by one or
more of the Companies shall have been obtained on terms and conditions
acceptable to the Companies and the Initial Consenting Noteholders, consistent
with the terms of this Agreement and the Term Sheet;

 

(v)                                 any incremental costs or modified terms
associated with maintaining Lone Pine Canada’s senior secured credit facility
under the Credit Agreement through the Implementation Date shall be acceptable
to the Companies and the Initial Consenting Noteholders, consistent with the
terms of this Agreement and the Term Sheet;

 

(vi)                              Lone Pine shall have obtained a binding
commitment for a credit facility for an asset backed exit facility on terms
acceptable to the Companies and the Initial Consenting Noteholders, consistent
with the terms of this Agreement and the Term Sheet;

 

(vii)                           the Companies and the Initial Consenting
Noteholders shall have agreed as to: (A) the identity and scope of the unsecured
claims (which shall in any event include all of the outstanding Notes together
with all amounts owing by any of the Companies in respect thereof and any
accrued interest thereon) that are to be compromised under the Plan; and
(B) which contractual obligations of the Companies and other unsecured claims
are to be repudiated and compromised under the Plan, if any;

 

(viii)                        all Material filings under applicable Laws shall
have been made and any Material regulatory consents or approvals that are
required in connection with the Recapitalization shall have been obtained and,
in the case of waiting or suspensory periods, such waiting or suspensory periods
shall have expired or been terminated;

 

(ix)                              there shall not be in effect any preliminary
or final decision, order or decree by a Government Entity, no application shall
have been made to any Government Entity, and no action or investigation shall
have been announced, threatened or commenced by any Government Entity, in
consequence of or in connection with the Recapitalization that restrains,

 

17

--------------------------------------------------------------------------------


 

impedes or prohibits (or if granted would reasonably be expected to restrain,
impede or inhibit), the Recapitalization or any part thereof or requires or
purports to require a variation of the Recapitalization;

 

(x)                                 the Parties shall have performed all of
their Material obligations under and in accordance with this Agreement;

 

(xi)                              each of the Backstop Parties shall have
performed its obligations in respect of the Share Offering as set forth in the
Backstop Agreement;

 

(xii)                           concurrently with the execution and delivery of
this Agreement, holders of not less than 69% of the aggregate principal amount
of the Notes shall have agreed to become Backstop Parties;

 

(xiii)                        the terms of the Share Offering, the use of
proceeds from the Share Offering, and the terms of the Preferred Shares to be
issued pursuant to the Share Offering shall be consistent with the Term Sheet,
and the definitive terms of the Preferred Shares shall be set forth in the Plan;
and

 

(xiv)                       the Plan shall have been approved by Noteholders and
other unsecured creditors whose claims are to be compromised under the Plan (if
any) holding not less than a majority in number and 66 2/3% of the aggregate
principal amount of the Notes and such other claims (if any) that voted in
respect of the Plan at the meeting of Noteholders and such other unsecured
creditors (if any) called for such purpose.

 

(b)                                 The obligations of the Consenting
Noteholders to complete the Recapitalization and the other transactions
contemplated hereby are subject to the satisfaction of the following conditions
prior to or at the Effective Time, each of which is for the benefit of the
Consenting Noteholders and may be waived, in whole or in part, by the Consenting
Noteholders (provided that such conditions shall not be enforceable by the
Consenting Noteholders if any failure to satisfy such conditions results from an
action, error or omission by or within the control of the Consenting Noteholder
seeking enforcement):

 

(i)                                     there shall not have occurred any
previously undisclosed Material Adverse Change;

 

(ii)                                  the structure of the Recapitalization, the
terms of the Plan, the identity and structure of any successor or parent of the
Companies formed in connection with the Recapitalization and the steps required
to complete the Recapitalization shall be acceptable to the Consenting
Noteholders, acting in a manner consistent with the terms of this Agreement and
the Term Sheet;

 

(iii)                               all of the following shall have been
acceptable to the Advisors or the Consenting Noteholders, acting in a manner
consistent with the terms of this Agreement and the Term Sheet, at the time of
their filing or issuance:

 

18

--------------------------------------------------------------------------------


 

(i) all materials filed by the Companies with the Court or any court of
competent jurisdiction in Canada or any other jurisdiction that relate to the
Recapitalization; (ii) the Initial Order; (iii) any order of the Court in
respect of any interim financing obtained in accordance with
Section 8(a)(a)(iv); (iv) the terms of any court-imposed charges on any of the
assets, property or undertaking of any of the Companies, including without
limitation any administration charge, any charge in respect of any interim
financing, any charge relating to inter-company lending and any directors’ and
officers’ charge; (v) any order of the Court accepting the filing of the Plan
and calling a meeting of the Noteholders and any other affected creditors for
purposes of voting on the Plan; (vi) any order of the Court establishing a
process for the solicitation and resolution of the claims of any other affected
creditors, if any; (vii) the Plan; (viii) any order of the Court sanctioning the
Plan; and (ix) any other order granted in connection with the Recapitalization
by the Court or any other court of competent jurisdiction in Canada, the United
States or any other jurisdiction, including the US Court pursuant to the Chapter
15 or otherwise (including, without limitation, any order amending any of  the
foregoing orders or documents);

 

(iv)                              the representations and warranties of the
Companies set forth in this Agreement shall continue to be true and correct,
except as such representations and warranties may be affected by the occurrence
of events or transactions contemplated and permitted by this Agreement or where
the failure of such representations and warranties to be true and correct would
not reasonably be expected to result in a Material Adverse Change;

 

(v)                                 the composition of the board of directors
for Lone Pine effective as of the Implementation Date shall be satisfactory to
the Consenting Noteholders in accordance with this Agreement; provided that
(i) such composition complies with the requirements of applicable Law and (ii) a
majority of the directors are independent;

 

(vi)                              the Consenting Noteholders shall be satisfied
that all securities of the Companies and any affiliated or related entities that
are formed in connection with the Recapitalization, when issued and delivered,
shall be duly authorized, validly issued and fully paid and non-assessable and
the issuance thereof shall be in compliance with the prospectus and registration
requirements of applicable Securities Legislation or exempt from all prospectus
and registration requirements of applicable Securities Legislation;

 

(vii)                           all existing in-the-money options, warrants or
other rights to purchase existing shares of the Companies, and Lone Pine’s
shareholder rights plan, shall have been extinguished and cancelled for no
consideration pursuant to the terms of the Plan;

 

19

--------------------------------------------------------------------------------


 

(viii)                        on the Implementation Date, the Initial Consenting
Noteholders shall have been reimbursed their reasonable out-of-pocket expenses
incurred in connection with the Recapitalization; provided such Noteholders
shall have advised Lone Pine of those expenses at least five Business Days prior
to the Implementation Date, and shall have included a reasonable estimate all
such out-of-pocket expenses to be incurred by the Initial Consenting Noteholders
in the period from that date to the Implementation Date; and

 

(ix)                              on the Implementation Date, all of the
reasonable fees and expenses of the Advisors, for services rendered as counsel
to the Initial Consenting Noteholders up to and including the Implementation
Date, shall have been paid; provided that the Advisors shall have provided the
Companies with invoices for all such fees and expenses incurred up to the date
that is five Business Days prior to the Implementation Date, and shall have also
provided the Companies with a reasonable estimate all such fees and expenses to
be incurred by the Advisors in the period from that date to the Implementation
Date.

 

9.                                      Public Disclosure

 

(a)                                 No press release or other public disclosure
concerning the transactions contemplated herein shall be made by any of the
Companies without previously consulting with the Advisors, except as, and only
to the extent that, the disclosure is required (as determined by the Companies)
by applicable Law or by the rules of any stock exchange on which any of the
Companies’ securities are listed or traded, by any other regulatory authority
having jurisdiction over the Companies, or by any court of competent
jurisdiction; provided, however, that the Companies shall, to the extent
practicable under the circumstances, provide the Advisors with a copy of such
disclosure in advance of any release and an opportunity to consult with the
Companies as to the contents and to provide comments thereon.

 

(b)                                 Notwithstanding the foregoing, no
information with respect to the principal amount of Notes held or managed by any
individual Consenting Noteholder or the identity of any individual Consenting
Noteholder shall be disclosed by the Companies, except as may be required by
applicable Law or by the rules of any stock exchange on which any of the
Companies’ securities are listed or traded, by any other regulatory authority
having jurisdiction over the Companies, or by any court of competent
jurisdiction; provided, however, that the aggregate amount of Relevant Notes
held by the Consenting Noteholders collectively may be disclosed.

 

(c)                                  Each Consenting Noteholder agrees that,
except as otherwise specified in this Agreement or in a Noteholder
Confidentiality Agreement, prior to making any public announcement or statement
or issuing any press release or any other public disclosure with respect to this
Agreement, the Recapitalization, the Plan or any negotiations, terms or other
facts with respect thereto, it shall, to the

 

20

--------------------------------------------------------------------------------


 

extent practicable under the circumstances, provide the Companies and each other
Consenting Noteholder with a copy of such disclosure in advance of any release
and an opportunity to consult with the Advisors as to the contents and to
provide comments thereon.

 

10.                               Further Assurances

 

Each Party shall do all such things in its control, take all such actions as are
commercially reasonable, deliver to the other Parties such further information
and documents and execute and deliver to the other Parties such further
instruments and agreements as another Party shall reasonably request to
consummate or confirm the transactions provided for in this Agreement, to
accomplish the purpose of this Agreement or to assure to the other Party the
benefits of this Agreement.

 

11.                               Approval, Consent, Waiver, Amendment,
Termination of or by Initial Consenting Noteholders

 

(a)                                 Except as may be otherwise specifically
provided for under this Agreement, where this Agreement provides that a matter
shall have been approved, agreed to, consented to, waived, amended or terminated
by the Consenting Noteholders or by the Initial Consenting Noteholders, or that
a matter must be satisfactory to the Consenting Noteholders or the Initial
Consenting Noteholders, such approval, agreement, consent, waiver, amendment,
termination, satisfaction or other action shall be effective or shall have been
obtained or satisfied, as the case may be, for the purposes of this Agreement
where Consenting Noteholders or Initial Consenting Noteholders, as the case may
be, holding at least a majority of the aggregate principal amount of all
Relevant Notes held by the Consenting Noteholders or Initial Consenting
Noteholders, as the case may be, shall have confirmed their approval, consent,
waiver, amendment, termination or satisfaction, as the case may be, to the
Companies or to Goodmans, in which case Goodmans shall communicate any such
approval, agreement, consent, waiver, amendment, termination, satisfaction or
other action to the Companies for purposes of this Agreement and the terms and
conditions hereof.  The Companies shall be entitled to rely on any such
confirmation of approval, agreement, consent, waiver, amendment, termination,
satisfaction or other action communicated to the Companies or any of them by
Goodmans without any obligation to inquire into Goodmans’ authority to do so on
behalf of the Consenting Noteholders or the Initial Consenting Noteholders, as
the case may be, and such communication shall be effective for all purposes of
this Agreement and the terms and conditions hereof.

 

(b)                                 Except as expressly set forth in this
Agreement, no Consenting Noteholder shall enter into any agreement or
understanding with any other Consenting Noteholder which requires any voting
threshold higher than that which is set forth in Section 11(a).  Each Consenting
Noteholder represents and warrants to the Companies that it has not entered into
any such agreement or understanding.

 

21

--------------------------------------------------------------------------------


 

12.                               Consenting Noteholder Termination Events

 

This Agreement may be terminated by the delivery to the Companies of a written
notice in accordance with Section 18(o) hereof by the Consenting Noteholders (as
determined in accordance with Section 11 hereof) in the exercise of their sole
discretion, upon the occurrence and, if applicable, continuation of any of the
following events:

 

(a)                                 the Implementation Date has not occurred on
or before the Outside Date;

 

(b)                                 the Companies enter into an agreement with
respect to an Other Transaction in accordance with Section 4(k), provided that
in such event Lone Pine shall pay to the Backstop Parties the fee provided for
in Section 3(j) of the Backstop Agreement;

 

(c)                                  failure by any of the Companies to comply
in all material respects with, or default by any of the Companies in the
performance or observance of, any material term, condition, covenant or
agreement set forth in this Agreement, which, if capable of being cured, is not
cured within five Business Days after the receipt of written notice of such
failure or default and provided that, for greater certainty, no cure period
shall apply with respect to any termination pursuant to Sections 12(a), 12(b) or
12(f);

 

(d)                                 any representation, warranty or
acknowledgement of any of the Companies made in this Agreement shall prove
untrue in any material respect as of the date when made;

 

(e)                                  the issuance of any final decision, order
or decree by a Governmental Entity, in consequence of or in connection with the
Recapitalization, which restrains or impedes in any material respect or
prohibits the Recapitalization or any material part thereof or requires or
purports to require a material variation of the Recapitalization;

 

(f)                                   the appointment of a receiver, interim
receiver, receiver and manager, trustee in bankruptcy, liquidator or
administrator in respect of Lone Pine Canada, unless such event occurs with the
prior written consent of the Consenting Noteholders;

 

(g)                                  the amendment, modification or filing of a
pleading by the Companies or any of them seeking to amend or modify the
Recapitalization Terms or the Plan, or any material document or order relating
thereto, if such amendment or modification is not acceptable to the Consenting
Noteholders, acting in a manner consistent with the terms of this Agreement and
the Term Sheet;

 

(h)                                 if as a result of (A) one or more
terminations of this Agreement as to one or more Breaching Noteholders pursuant
to Section 13(b) or (B) one or more terminations of its obligations under this
Agreement by one or more Objecting Noteholders pursuant to Section 18(m), the
aggregate amount of Relevant Notes held by the Consenting Noteholders that
remain party to this Agreement equals less than two-thirds of the aggregate
amount of Notes; or

 

22

--------------------------------------------------------------------------------


 

(i)                                     the Consenting Noteholders determine,
acting reasonably, that there is no reasonable prospect that the conditions set
forth in Section 8 will be satisfied or waived by the Outside Date; provided
that the Consenting Noteholders’ right to terminate this Agreement under this
provision shall only be exercisable by the Consenting Noteholders if they have
requested and received a written notice from the Companies confirming the
Companies’ unconditional inability to satisfy any such conditions, which
response shall be provided within three Business Days of any such request.

 

13.                               Company Termination Events

 

(a)                                 This Agreement may be terminated by the
delivery to the Consenting Noteholders (with a copy to the Advisors) of a
written notice in accordance with Section 18(o) by Lone Pine (on behalf of the
Companies), in the exercise of its sole discretion, upon the occurrence and
continuation of any of the following events:

 

(i)                                     the Implementation Date has not occurred
on or before the Outside Date;

 

(ii)                                  the issuance of any final decision, order
or decree by a Governmental Entity, in consequence of or in connection with the
Recapitalization, in each case which restrains or impedes in any material
respect or prohibits the Recapitalization or any material part thereof or
requires or purports to require a material variation of the Recapitalization;

 

(iii)                               the Companies enter into an agreement with
respect to an Other Transaction in accordance with Section 4(k), provided that
in such event Lone Pine shall pay to the Backstop Parties the fee provided for
in Section 3(j) of the Backstop Agreement;

 

(iv)                              if as a result of (A) one or more terminations
of this Agreement as to one or more Breaching Noteholders pursuant to
Section 13(b) or (B) one or more terminations of its obligations under this
Agreement by one or more Objecting Noteholders pursuant to Section 18(m), the
aggregate amount of Relevant Notes held by the Consenting Noteholders that
remain party to this Agreement equals less than two-thirds of the aggregate
amount of Notes; or

 

(v)                                 the Companies determine, acting reasonably,
that there is no reasonable prospect that the conditions set forth in
Sections 8(a)(ii) and 8(b)(i) will be satisfied or waived by the Outside Date;
provided that (A) the Companies’ right to terminate this Agreement under this
provision in respect of Section 8(a)(ii) shall only be exercisable by the
Companies from the day that is one day prior to the scheduled meeting of
creditors to consider the Plan up and until the commencement of the same
scheduled meeting and (B) the Companies’ right to terminate this Agreement in
respect of Section 8(b)(i) shall only be exercisable by the Companies if they
have received a written notice from the Consenting Noteholders

 

23

--------------------------------------------------------------------------------


 

confirming the Companies’ unconditional inability to satisfy Section 8(b)(i).

 

(b)                                 This Agreement may be terminated as to a
breaching Consenting Noteholder (the “Breaching Noteholder”) only, by delivery
to such Breaching Noteholder of a written notice in accordance with
Section 18(o) by the Companies, in exercise of their sole discretion and
provided that the Companies are not in default hereunder, upon the occurrence
and continuation of any of the following events:

 

(i)                                     failure by the Breaching Noteholder to
comply in all material respects with, or default by the Breaching Noteholder in
the performance or observance of, any material term, condition, covenant or
agreement set forth in this Agreement which is not cured within five Business
Days after the receipt of written notice of such failure or default; or

 

(ii)                                  if any representation, warranty or other
statement of the Breaching Noteholder made or deemed to be made in this
Agreement shall prove untrue in any material respect as of the date when made;

 

and the Breaching Noteholder shall, in accordance with Section 15, thereupon no
longer be a Consenting Noteholder.

 

14.                               Mutual Termination

 

This Agreement, and the obligations of all Parties hereunder, may be terminated
by mutual agreement between (a) the Companies and (b) the Consenting
Noteholders.

 

15.                               Effect of Termination

 

(a)                                 Upon termination of this Agreement pursuant
to Section 12, Section 13(a) or Section 14 hereof, this Agreement shall be of no
further force and effect and each Party hereto shall be automatically and
simultaneously released from its commitments, undertakings, and agreements under
or related to this Agreement, except for the rights, agreements, commitments and
obligations under Sections 4(g), 4(j), 9(b), 17 and 18, all of which shall
survive the termination, and each Party shall have the rights and remedies that
it would have had it not entered into this Agreement and shall be entitled to
take all actions, whether with respect to the Recapitalization or otherwise,
that it would have been entitled to take had it not entered into this Agreement.

 

(b)                                 Upon termination of this Agreement by the
Companies with respect to a Breaching Noteholder under Section 13(b), this
Agreement shall be of no further force or effect with respect to such Breaching
Noteholder and, subject to the right of the Companies to pursue any and all
legal and equitable rights against a Breaching Noteholder in respect of the
circumstances that resulted in them becoming a Breaching Noteholder, all rights,
obligations, commitments, undertakings, and agreements under or related to this
Agreement of or in respect of such Breaching Noteholder shall be of no further
force or effect, except for the

 

24

--------------------------------------------------------------------------------


 

rights and obligations under Sections 9(b), 17 and 18, all of which shall
survive such termination, and such Breaching Noteholder shall have the rights
and remedies that it would have had it not entered into this Agreement and shall
be entitled to take all actions, whether with respect to the Recapitalization or
otherwise, that it would have been entitled to take had it not entered into this
Agreement.

 

(c)                                  Upon termination by an Objecting Noteholder
of its obligations under this Agreement pursuant to Section 18(m), this
Agreement shall be of no further force or effect with respect to such Objecting
Noteholder and all rights, obligations, commitments, undertakings, and
agreements under or related to this Agreement of or in respect of such Objecting
Noteholder shall be of no further force or effect, except for the rights and
obligations under Sections 4(g), 9(b), 17 and 18, all of which shall survive
such termination, and such Objecting Noteholder shall have the rights and
remedies that it would have had it not entered into this Agreement and shall be
entitled to take all actions, whether with respect to the Recapitalization or
otherwise, that it would have been entitled to take had it not entered into this
Agreement.

 

(d)                                 Upon the occurrence of any termination of
this Agreement, any and all consents tendered prior to such termination by
(i) the Consenting Noteholders in the case of termination pursuant to
Section 12, Section 13(a) or Section 14 hereof, (ii) the Breaching
Noteholder(s) in the case of a termination pursuant to Section 13(b) or
(iii) the Objecting Noteholder(s) in the case of termination pursuant to
Section 18(m) shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Recapitalization and this Agreement or
otherwise.

 

16.                               Termination Upon the Implementation Date

 

This Agreement shall terminate automatically without any further required action
or notice on the Implementation Date (immediately following the Effective Time).
For greater certainty, the representations, warranties and covenants herein
shall not survive and shall be of no further force or effect from and after the
Implementation Date, provided that the rights, agreements, commitments and
obligations under Sections 4(g), 4(j), 9(b), 17 and 18, shall survive the
Implementation Date.

 

17.                               Confidentiality

 

The Companies agree to use reasonable best efforts to maintain the
confidentiality of the identity and holdings of the Consenting Noteholders;
provided, however, that such information may be disclosed: (i) to each of the
Companies’ respective directors, trustees, executives, officers, auditors, and
employees and financial and legal advisors or other agents (collectively
referred to herein as the “Representatives” and individually as a
“Representative”) provided that each such Representative is informed of and
complies with this confidentiality provision; (ii) to Persons in response to,
and to the extent required by, any subpoena or other legal proceedings; and
(iii) as may be required by applicable Law.  If the Companies or its
Representatives receive a subpoena or other legal proceeding for such
information, or

 

25

--------------------------------------------------------------------------------


 

determine, on the advice of counsel, that disclosure of such information is
required by applicable Law, the Companies shall provide the applicable
Consenting Noteholder(s) with prompt written notice and a copy of the subpoena
or other applicable legal proceeding so that the Consenting Noteholder(s) may
seek a protective order or other appropriate remedy or waiver of compliance with
the provisions of this Agreement.  Notwithstanding the provisions in this
Section 17, the Companies may disclose the existence of and nature of support
evidenced by this Agreement in any public disclosure (including, without
limitation, press releases and court materials) produced by the Companies at the
discretion of the Companies, provided that all such disclosures are (a) made in
accordance with Section 9 and (b) in the context of any such public disclosure,
only the aggregate holdings of the Consenting Noteholders, taken together, may
be disclosed (but not their individual identities or holdings). Except as set
forth in this Section 17, nothing in this Agreement shall obligate the Companies
to make any public disclosure of this Agreement.

 

18.                               Miscellaneous

 

(a)                                 Notwithstanding anything herein to the
contrary, this Agreement applies only to each Consenting Noteholder’s Debt and
to each Consenting Noteholder solely with respect to its legal and/or beneficial
ownership of, or its investment and voting discretion over, its Debt (and not,
for greater certainty, to any other securities, loans or obligations that may be
held, acquired or sold by such Consenting Noteholder or any client of such
Consenting Noteholder whose funds or accounts are managed by such Consenting
Noteholder) and, without limiting the generality of the foregoing, shall not
apply to:

 

(i)                                     any securities, loans or other
obligations (including Notes) that may be held, acquired or sold by, or any
activities, services or businesses conducted or provided by, any group or
business unit within or affiliate of a Consenting Noteholder (A) that has not
been involved in and is not acting at the direction of or with knowledge of the
Companies’ affairs provided by any person involved in the Recapitalization
discussions or (B) is on the other side of an information firewall with respect
to the officers, partners and employees of such Consenting Noteholder who have
been working on the Recapitalization and is not acting at the direction of or
with knowledge of the Companies’ affairs provided by any officers, partners and
employees of such Consenting Noteholder who have been working on the
Recapitalization;

 

(ii)                                  any securities, loans or other obligations
that may be beneficially owned by clients of a Consenting Noteholder, including
accounts or funds managed by the Consenting Noteholder, that are not Notes or
Debt; or

 

(iii)                               any securities, loans or other obligations
(including Notes) that may be beneficially owned by clients of a Consenting
Noteholder that are not managed or administered by the Consenting Noteholder.

 

(b)                                 Subject to Section 18(a), nothing in this
Agreement is intended to preclude a Consenting Noteholder from engaging in any
securities transactions, subject to

 

26

--------------------------------------------------------------------------------


 

the agreements set forth in Section 5 with respect to the Consenting
Noteholder’s Relevant Notes and other Debt and compliance with applicable
Securities Legislation.

 

(c)                                  This Agreement shall in no way be construed
to preclude any Consenting Noteholder from acquiring additional Notes in
accordance with this Agreement, subject to compliance with the applicable
Noteholder Confidentiality Agreement and applicable Securities Legislation.

 

(d)                                 At any time, a Noteholder that is not a
Consenting Noteholder may become a Party to this Agreement by executing and
delivering to the Companies and the other Consenting Noteholders, with a copy to
Goodmans, a Consent Agreement substantially in the form of Schedule C.

 

(e)                                  The headings in this Agreement are for
reference only and shall not affect the meaning or interpretation of this
Agreement.

 

(f)                                   Unless the context otherwise requires,
words importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders.

 

(g)                                  Unless otherwise specifically indicated,
all sums of money referred to in this Agreement are expressed in lawful money of
the United States of America.

 

(h)                                 This Agreement and any other agreements
contemplated by or entered into pursuant to this Agreement (which will include
the Plan), together with the Noteholder Confidentiality Agreements, the Advisor
Confidentiality Agreements, the Backstop Agreement, constitutes the entire
agreement and supersedes all prior agreements and understandings, both oral and
written, among the Parties with respect to the subject matter hereof.

 

(i)                                     The agreements, representations and
obligations of the Companies under this Agreement are, in all respects, joint
and several. The Companies acknowledge and agree that any waiver or consent that
the Consenting Noteholders or the Initial Consenting Noteholders may make on or
after the date hereof has been made by the Consenting Noteholders or the Initial
Consenting Noteholders, as the case may be, in reliance upon, and in
consideration for, the covenants, agreements, representations and warranties of
the Companies hereunder,

 

(j)                                    The agreements, representations and
obligations of the Consenting Noteholders under this Agreement are, in all
respects, several and not joint and several.

 

(k)                                 Any person signing this Agreement in a
representative capacity (i) represents and warrants that he/she is authorized to
sign this Agreement on behalf of the Party he/she represents and that his/her
signature upon this Agreement will bind the represented Party to the terms
hereof, and (ii) acknowledges that the other Parties hereto have relied upon
such representation and warranty.

 

27

--------------------------------------------------------------------------------


 

(l)                                     No director, officer or employee of any
of the Companies or any of their legal, financial or other advisors shall have
any personal liability to any of the Consenting Noteholders under this
Agreement.  No director, officer or employee of any of the Consenting
Noteholders or the Advisors shall have any personal liability to the Companies
under this Agreement.

 

(m)                             This Agreement may be modified, amended or
supplemented as to any matter by an instrument in writing signed by the
Companies and the Consenting Noteholders (as determined in accordance with
Section 11 hereof). Notwithstanding the foregoing, if this Agreement is amended,
modified or supplemented or any matter herein is approved, consented to or
waived such that the Outside Date is extended beyond January 31, 2014, or the
effect of any such amendment materially adversely changes the fundamental terms
of the Recapitalization as they relate to Noteholders, as set forth in the Term
Sheet (including governance or minority protection rights as are agreed in
accordance with the Term Sheet), then any Consenting Noteholder that objects to
any such amendment, modification, supplement, approval, consent or waiver may,
within five Business Days of receiving notice of the amendment, modification,
supplement, approval, consent or waiver, terminate its obligations under this
Agreement upon five Business Days’ written notice to the other Parties hereto
(each, an “Objecting Noteholder”) and shall thereupon no longer be a Consenting
Noteholder.

 

(n)                                 Any date, time or period referred to in this
Agreement shall be of the essence except to the extent to which the Parties
agree in writing to vary any date, time or period, in which event the varied
date, time or period shall be of the essence.

 

(o)                                 All notices, consents and other
communications which may be or are required to be given pursuant to any
provision of this Agreement shall be given or made in writing and shall be
deemed to be validly given if served personally or by PDF/email transmission, in
each case addressed to the particular Party:

 

(i)

If to any of the Companies, at:

 

 

 

Lone Pine Resources Inc.

 

1100, 640 – 5th Avenue SW

 

Calgary, Alberta, Canada T2P 3G4

 

 

 

Attention:

Charles R. Kraus

 

Email:

crkraus@lonepineresources.com

 

28

--------------------------------------------------------------------------------


 

 

With a required copy (which shall not be deemed notice) to:

 

 

 

Bennett Jones LLP

 

4500 Bankers Hall East

 

855 - 2nd Street S.W.

 

Calgary, Alberta, Canada T2P 4K7

 

 

 

Attention:

Chris Simard / Colin Perry

 

Email:

simardc@bennettjones.com / perryc@bennettjones.com

 

 

(ii)

If to the Consenting Noteholder, at:

 

 

 

the address set forth for the Consenting Noteholder at the address shown for it
beside its signature, with a required copy (which shall not be deemed notice)
to:

 

 

 

Goodmans LLP

 

Bay Adelaide Centre

 

333 Bay Street, Suite 3400

 

Toronto, Ontario, Canada M5H 2S7

 

 

 

Attention:

Robert J. Chadwick / Brendan D. O’Neill

 

Email:

rchadwick@goodmans.ca / boneill@goodmans.ca

 

 

 

 

- and to –

 

 

 

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, NY 10038-4982

 

 

 

Attention:

Kristopher Hansen

 

Email:

khansen@strocck.com

 

 

(iii)

If to the Advisors, at:

 

 

 

Goodmans LLP

 

Bay Adelaide Centre

 

333 Bay Street, Suite 3400

 

Toronto, Ontario, Canada M5H 2S7

 

 

 

Attention:

Robert J. Chadwick / Brendan D. O’Neill

 

Email:

rchadwick@goodmans.ca / boneill@goodmans.ca

 

 

 

 

- and to –

 

29

--------------------------------------------------------------------------------


 

 

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, NY 10038-4982

 

 

 

Attention:

Kristopher Hansen

 

Email:

khansen@stroock.com

 

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

(p)                                 If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

(q)                                 The provisions of this Agreement shall be
binding upon and enure to the benefit of the Parties hereto and their respective
successors and permitted assigns, provided that no Party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other Parties hereto, except
by a Consenting Noteholder as set forth and to the extent permitted in
Section 5(e).

 

(r)                                    This Agreement is governed by the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
Party submits to the jurisdiction of the courts of competent jurisdiction in the
Province of Alberta in respect of any action or proceeding relating to this
Agreement. The Parties shall not raise any objection to the venue of any
proceedings in any such court, including the objection that the proceedings have
been brought in an inconvenient forum.

 

(s)                                   It is understood and agreed by the Parties
that money damages would not be a sufficient remedy for any breach of this
Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief as a remedy of any
such breach, including an order by a court of competent jurisdiction requiring
any Party to comply promptly with any of its obligations hereunder.

 

(t)                                    The Parties waive any right to trial by
jury in any proceeding arising out of or relating to this Agreement or any of
the transactions contemplated by this Agreement, present or future, and whether
sounding in contract, tort or otherwise. Any Party may file a copy of this
provision with any court as written evidence of the knowing, voluntary and
bargained for agreement between the Parties irrevocably to waive trial by jury,
and that any proceeding whatsoever

 

30

--------------------------------------------------------------------------------


 

between them relating to this Agreement or any of the transactions contemplated
by this Agreement shall instead be tried by a judge or judges sitting without a
jury.

 

(u)                                 Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.

 

(v)                                 This Agreement may be executed by facsimile
or other electronic means and in one or more counterparts, all of which shall be
considered one and the same agreement.

 

[Signature pages follow]

 

31

--------------------------------------------------------------------------------


 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

LONE PINE RESOURCES CANADA LTD.

 

 

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

LONE PINE RESOURCES (HOLDINGS) INC.

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President

 

32

--------------------------------------------------------------------------------


 

 

WISER DELAWARE LLC

 

 

 

By: Lone Pine Resources Inc., as Class A Manager of Wiser Delaware LLC

 

 

 

 

 

Per:

/s/ Patrick R. McDonald

 

 

Patrick R. McDonald

 

 

Chairman

 

 

 

 

Signed at: Denver, Colorado, USA

 

 

 

By: Class B Manager of Wiser Delaware LLC

 

 

 

 

 

Per:

/s/ Mary S. Stawikey

 

 

Name:

Mary S. Stawikey

 

 

Title:

Manager

 

 

 

 

Signed at: Wilmington, Delaware, USA

 

 

 

 

 

 

 

WISER OIL DELAWARE, LLC

 

 

 

By:  Lone Pine Resources Inc., as Class A Manager of Wiser Oil Delaware, LLC

 

 

 

 

 

 

Per:

/s/ Patrick R. McDonald

 

 

Patrick R. McDonald

 

 

Chairman

 

 

 

 

Signed at:  Denver, Colorado, USA

 

 

 

By:  Class B Manager of Wiser Oil Delaware, LLC

 

 

 

 

 

Per:

/s/ Mary S. Stawikey

 

 

Name:

Mary S. Stawikey

 

 

Title:

Manager

 

 

 

 

Signed at:  Wilmington, Delaware, USA

 

33

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

Name of Consenting Noteholder or Authorized Representative:

 

 

 

 

 

Per:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

Securities subject to 
this agreement:

 

Notes

Original Face Amount of Note/Number of Shares Represented

 

 

Name of DTC/CDS Participant Who Holds the Security

 

 

DTC/CDS Number for Participant Who Holds the Security

 

 

Name of Beneficial Holder

 

 

 

STRICTLY CONFIDENTIAL

 

34

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

Definition

 

Section or Page Number

“Agreement”

 

Page 1 (1st paragraph)

“Breaching Noteholder”

 

Section 13(b)

“CCAA”

 

Page 1 (1st paragraph)

“Claim”

 

Section 4(g)

“Claims Procedure”

 

Section 4(e)

“Companies”

 

Page 1 (1st paragraph)

“Company”

 

Page 1 (1st paragraph)

“Company Released Parties”

 

Section 5(m)

“Consenting Noteholder(s)”

 

Page 1 (1st paragraph)

“Costs”

 

Section 4(g)

“Court”

 

Section 4(d)

“Debt”

 

Section 2(a)

“Effective Time”

 

Section 8(a)

“Indemnified Parties”

 

Section 4(g)

“Initial Order”

 

Section 4(e)

“Lone Pine”

 

Page 1 (1st paragraph)

“Lone Pine Canada”

 

Page 1 (1st paragraph)

“Noteholder Released Parties”

 

Section 4(f)

“Noteholders”

 

Page 1 (3rd paragraph)

“Notes”

 

Page 1 (1st paragraph)

“Objecting Noteholder”

 

Section 18(m)

“Other Transaction”

 

Section 4(k)

“Outside Date”

 

Section 4(d)

“Party” or “Parties”

 

Page 1 (4th paragraph)

“Plan”

 

Page 1 (1st paragraph)

“Recapitalization”

 

Page 1 (1st paragraph)

“Recapitalization Proceedings”

 

Page 1 (1st paragraph)

“Recapitalization Terms”

 

Page 1 (1st paragraph)

“Relevant Notes”

 

Section 2(a)

“Representative(s)”

 

Section 17

“Share Offering”

 

Page 1 (1st paragraph)

“Term Sheet”

 

Page 1 (1st paragraph)

“US Court”

 

Page 1 (1st paragraph)

 

In addition, the following terms used in this Agreement shall have the following
meanings:

 

“Advisor Confidentiality Agreement” means the confidentiality agreement between
Goodmans and Lone Pine, on its own behalf and on behalf of the other Companies,
dated September 3, 2013.

 

1

--------------------------------------------------------------------------------


 

“Advisors” means Goodmans and Stroock & Stroock & Lavan LLP, in their respective
capacities as Canadian and U.S. counsel to the Initial Consenting Noteholders.

 

“Backstop Agreement” means the backstop agreement dated September 24, 2013
between the Initial Consenting Noteholders and the Companies providing for
backstop commitments in respect of the Share Offering, together with any
adhesion agreements (as provided in such backstop agreement) subsequently
executed and delivered by another Noteholder as provided therein.

 

“Backstop Parties” means the Consenting Noteholders that are party to the
Backstop Agreement.

 

“Bonus Payments” means all bonus payments, retention payments, incentive
compensation payments, service award payments or other similar payments payable
by any of the Companies to any of the Companies’ current or past directors,
officers, employees or senior managers, in connection with the transactions
contemplated by this Agreement or otherwise.

 

“Business Day” means each day, other than a Saturday or Sunday or a statutory or
civic holiday, that banks are open for business in Calgary, Alberta, Canada and
Toronto, Ontario, Canada.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Contracts” means all agreements, contracts, leases (whether for real or
personal property), purchase orders, undertakings, covenants not to compete,
employment agreements, confidentiality agreements, licenses, instruments,
obligations and commitments to which a Person is a party or by which a Person or
any of its assets are bound or affected, whether written or oral.

 

“Credit Agreement” means the amended and restated credit agreement of Lone Pine
dated March 18, 2011 among Lone Pine, as parent, Lone Pine Canada, as borrower,
each of the lenders party thereto, and JP Morgan Chase Bank, N.A., Toronto
Branch, as amended.

 

“Environmental Laws” means all Laws regarding the environment or pursuant to
which Environmental Liabilities would arise or have arisen, including relating
to the Release or threatened Release of any contaminant or the generation, use,
storage or transportation of any contaminant.

 

“Environmental Liabilities” means any and all Liabilities for any Release, any
environmental damage, any contamination or any other environmental problem
caused to any Person, property or the environment as a result of any Release or
the condition of any property or asset, whether or not caused by a breach of
applicable Laws, including, without limitation, all Liabilities arising from or
related to: any surface, underground, air, groundwater, or surface water
contamination; the abandonment or plugging of any well; restorations and
reclamations; the removal of or failure to remove any foundations, structures or
equipment; the cleaning up or reclamation of storage sites; any Release;
violation of pollution standards; and personal injury (including sickness,
disease or death) and property damage arising from the foregoing.

 

2

--------------------------------------------------------------------------------


 

“Financial Statements” means (i) the audited consolidated balance sheet of Lone
Pine as at December 31, 2012 and the related audited consolidated statement of
earnings(loss) and other comprehensive income, retained earnings and cash flows
for the fiscal year then ended, together with the report thereon of independent
auditors, and (ii) the unaudited quarterly report dated August 8, 2013 for the
three and six month periods ended June 30, 2013, each prepared in accordance
with U.S. GAAP consistently applied throughout the periods covered, and except
that the unaudited quarterly statements are subject to normal period-end
adjustments and may omit notes which are not required by applicable Laws to be
included in the unaudited statements.

 

“Forbearance Agreement” means that certain forbearance agreement entered into
among, inter alia, Lone Pine, Lone Pine Canada and JP Morgan Chase Bank, N.A.,
Toronto Branch, on September 11, 2013 with respect to the Credit Agreement.

 

“Goodmans” means Goodmans LLP in its capacity as counsel to the Initial
Consenting Noteholders.

 

“Governmental Entity” means any government, regulatory authority, governmental
department, agency, commission, bureau, official, minister, Crown corporation,
court, board, tribunal or dispute settlement panel or other law, rule or
regulation-making organization or entity: (a) having or purporting to have
jurisdiction on behalf of any nation, province, territory or state or any other
geographic or political subdivision of any of them; or (b) exercising, or
entitled or purporting to exercise any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power.

 

“Implementation Date” means the date on which the Recapitalization is
implemented.

 

“Indenture” means the Indenture dated February 14, 2012, among Lone Pine, Lone
Pine Canada, Lone Pine Resources (Holdings) Inc., Wiser Delaware LLC, Wiser Oil
Delaware, LLC, and U.S. Bank National Association, as trustee.

 

“Information” means information set forth or incorporated in Lone Pine’s public
disclosure documents filed with the applicable Canadian securities regulators
and the Commission under the Securities Legislation, as applicable, since
January 1, 2012 and prior to the execution and delivery of this Agreement.

 

“Initial Consenting Noteholder” means the Consenting Noteholders who executed
this Agreement on the date first written on the first page of this Agreement.

 

“KERP” means the key employee retention plan described in the Form 8-K of Lone
Pine dated September 11, 2013 and filed with the Commission on September 12,
2013, as amended pursuant to the terms of the Initial Order or any other order
of the Court acceptable to Goodmans or the Consenting Noteholders.

 

“Law” or “Laws” means any law, statute, order, decree, consent decree, judgment,
rule regulation, ordinance or other pronouncement having the effect of law
whether in Canada, the United States or any other country, or any domestic or
foreign state, county, province, city or other political subdivision or of any
Governmental Entity.

 

3

--------------------------------------------------------------------------------


 

“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, obligation, commitment, expense, claim, deficiency, guarantee or
endorsement of or by any Person of any type, whether accrued, absolute,
contingent, matured, unmatured, liquidated, unliquidated, known or unknown.

 

“Material” means a fact, circumstance, change, effect, matter, action,
condition, event, occurrence or development that, individually or in the
aggregate, is, or would reasonably be expected to be, material to the business,
affairs, results of operations or financial condition of Lone Pine and its
subsidiaries (taken as a whole).

 

“Material Adverse Change” means any change, development, effect, event,
circumstance, fact or occurrence that individually or in the aggregate with
other such changes, developments, effects, events, circumstances, facts or
occurrences, (x) is or would reasonably be expected to be, material and adverse
to the business, condition (financial or otherwise), properties, assets
(tangible or intangible), liabilities (including any contingent liabilities),
operations or results of operations of the Company and its subsidiaries, taken
as a whole, or (y) prevents or materially adversely affects the ability of the
Company to timely perform its obligations under this Agreement, except, any
change, development, effect, event, circumstance, fact or occurrence resulting
from or relating to: (a) any change in U.S. GAAP; (b) any change in commodity
prices or in currency exchange rates; (c) any adoption, proposal, implementation
or change in applicable laws or any interpretation thereof by any Governmental
Entity; (d) any change in global, national or regional political conditions
(including the outbreak of war or acts of terrorism) or in general economic,
business, regulatory, political or market conditions or in national or global
financial or capital markets; (e) any natural disaster; (provided that in the
case of (b), (c), (d) and (e) above, such conditions do not have a materially
disproportionate effect on the Company or its subsidiaries relative to other
companies in its industry) (f) the execution, announcement or performance of
this Agreement, the Term Sheet, the Plan or any other related agreement and the
completion of the transactions contemplated thereby; (g) the failure, in and of
itself, of Lone Pine to meet any internal or public projections, forecasts or
estimates of revenues or earnings; (h) any action taken by any of the Companies
which is contemplated in this Agreement or is consented to by the Initial
Consenting Noteholders, the Consenting Noteholders or Goodmans, as the case may
be; or (i) any change in the market price or trading volume of any securities of
Lone Pine (it being understood that the causes underlying such change in market
price or trading volume (other than those in items (a) to (h) above) may be
taken into account in determining whether a Material Adverse Change has
occurred).

 

“Material Contract” means each Company Contract and other instrument or document
(including any amendment to any of the foregoing):

 

(i)            described in paragraphs (b)(3), (b)(4), (b)(9) or (b)(10) of Item
601 of Regulation S-K;

 

(ii)           with any director, officer or Affiliate of the Company;

 

(iii)          that in any way purports to restrict the business activity of
either Company or to limit the freedom of either Company to engage in any line
of business or to compete with any Person or in any geographic area or to hire
or retain any Person;

 

4

--------------------------------------------------------------------------------


 

(iv)          that could reasonably be expected to have a material effect on the
business, condition, capitalization, assets, liabilities, operations or
financial performance of either of the Companies or on the Recapitalization; and

 

(v)           any other Contract, if a breach of such Contract could reasonably
be expected to result in a Material Adverse Change.

 

“Noteholder Confidentiality Agreement” means the confidentiality agreement
entered into or binding upon a Consenting Noteholder and one or more of the
Companies.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
agency, instrumentality or political subdivision of a Governmental Entity, or
any other entity or body.

 

“Release” means any presence, release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, leeching or
migration of any element or compound in or into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, tanks,
containers or receptacles containing any contaminant), or in, into or out of any
vessel or facility, including the movement of any contaminant through the air,
soil, subsoil, surface, water, groundwater, rock formation or otherwise which is
or may be (under any circumstances, whether or not they have not occurred).

 

“Securities Legislation” means all applicable Laws, regulations, rules, policies
or instruments of any securities commission, stock exchange or like body in
Canada or the United States.

 

“Tax” means all present and future taxes, rates, levies, imposts, assessments,
dues, government fees, stamp taxes, deductions, charges or withholdings, and all
liabilities with respect thereto, and any interest, additions to tax and
penalties imposed with respect thereto, excluding, with respect to a Lender,
taxes imposed on its income or capital and franchise taxes imposed on it by any
taxation authority.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement dated May 25, 2011
between Lone Pine and Forest Oil Corporation, as amended.

 

“Termination Date” means the date on which this Agreement is terminated in
accordance with the provisions hereof.

 

“U.S. GAAP” means generally accepted accounting principles as applied in the
United States.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERM SHEET

 

LONE PINE RESOURCES INC.

 

PROPOSED RESTRUCTURING OF 10.375% SENIOR NOTES
SUMMARY OF INDICATIVE TERMS AND CONDITIONS

 

This term sheet describes the principal terms on which Lone Pine Resources Inc.
(“LPR”), Lone Pine Resources (Holdings) Inc., Wiser Delaware LLC, Wiser Oil
Delaware, LLC, Lone Pine Resources Canada Ltd. (“LPR Canada”, and together with
LPR, Lone Pine Resources (Holdings)Inc., Wiser Delaware LLC and Wiser Oil
Delaware, LLC, collectively, the “Company”) and the Noteholders (as defined
below) who enter into the Support Agreement (as defined below) or a joinder
thereto (collectively, the “Consenting Noteholders”) would propose to complete a
series of transactions under which LPR Canada’s 10.375% Senior Notes due 2017
(the “Existing Notes”) and potentially certain other unsecured claims would be
compromised and extinguished in exchange for common shares in the capital of
reorganized LPR (the “Common Shares”) and the right to participate in a
subsequent Share Offering of LPR (as described below), all pursuant to the CCAA
Plan (as defined below) and in satisfaction of all claims of the holders of the
Existing Notes (the “Noteholders”) and any such other unsecured claims (if any)
(collectively, the “Transaction”):(1)

 

I.                                        Means of Implementation

 

CCAA Plan of Arrangement

 

The Company will effect the Transaction through a plan of arrangement (the “CCAA
Plan”) to be filed under the Companies’ Creditors Arrangement Act (Canada) (the
“CCAA”) pursuant to which (i) the existing common shares of LPR shall be
cancelled for no consideration and (ii) 100% of the new Common Shares shall be
issued to the Noteholders pro rata and (subject to the terms of any convenience
class) to any other unsecured creditors whose claims are to be compromised under
the CCAA Plan (if any) pro rata, subject in each case to dilution in respect of
the conversion of the Preferred Shares (as defined below) and the terms of any
management incentive plan (with terms and conditions acceptable to the
Consenting Noteholders holding in aggregate not less than a majority of the
aggregate principal amount of the Existing Notes held by the Consenting
Noteholders as a whole (the “Majority Consenting Noteholders”)). All accrued and
unpaid interest due on the Existing Notes up to the date of filing shall be
compromised as part of the implementation of the CCAA Plan.

 

 

 

Convenience Class

 

The Company and the Majority Consenting Noteholders may agree as to the identity
and scope of any other unsecured claims

 

--------------------------------------------------------------------------------

(1)  This Summary of Indicative Terms and Conditions does not purport to
summarize all the terms, conditions, representations, warranties and other
provisions with respect to the transactions referred to herein, which
transactions will be entered into on the basis of mutually satisfactory
documentation, as set forth herein and/or in the Support Agreement and Backstop
Agreement.

 

1

--------------------------------------------------------------------------------


 

 

 

to be compromised under the CCAA Plan, if any.

 

 

 

Repudiation

 

The Company and the Majority Consenting Noteholders may agree as to any other
contractual obligations to be repudiated under the CCAA and compromised under
the CCAA Plan, if any.

 

 

 

Interim Financing

 

The obligations of the Consenting Noteholders under the Support Agreement shall
be conditional upon the terms and conditions of any interim financing being
acceptable to the Majority Consenting Noteholders.

 

 

 

Existing ABL facility

 

The obligations of the Consenting Noteholders under the Support Agreement shall
be conditional upon any incremental costs or modified terms associated with
maintaining the existing ABL facility through implementation of the Transaction
being acceptable to the Majority Consenting Noteholders.

 

 

 

II.                                   Terms of New Convertible Preferred Shares

 

 

 

Offering

 

The Company will undertake an offering (the “Share Offering”) to the Noteholders
in which it shall offer Noteholders as part of the CCAA Plan the right to
purchase their pro rata share of an aggregate of US$100 million in par value of
convertible preferred shares (the “Preferred Shares”) convertible, in aggregate,
into such number of Common Shares as is equal to 75% of the aggregate number of
Common Shares outstanding immediately following implementation of the CCAA Plan
and assuming conversion of all Preferred Shares.  The Share Offering shall be
completed in conjunction with the implementation of, and pursuant to, the CCAA
Plan. The Preferred Shares will have weighted average anti-dilution protection.

 

 

 

Use of Proceeds

 

Repayment of debt under the existing ABL facility, plus reasonable out-of-pocket
costs, expenses and other amounts payable in connection with the implementation
and completion of the Transaction.

 

 

 

Dividend on Preferred Shares

 

At the Company’s option at each dividend payment date, either (i) 8% per annum,
payable semi-annually in arrears in cash in Canadian dollars or (ii) 10% per
annum, payable semi-annually in additional Preferred Shares.  Dividends will be
cumulative and will compound annually.

 

 

 

Term

 

8 years

 

 

 

Call Feature

 

No call for first four years; callable thereafter at par, plus accrued but
unpaid dividends.

 

 

 

Voting Rights

 

The Preferred Shares will vote on an “as converted” basis on any matters on
which the holders of the Common Shares are entitled

 

2

--------------------------------------------------------------------------------


 

 

 

to vote.(2)

 

 

 

Majority Actions

 

For so long as any one of the Initial Consenting Noteholders (as defined in the
Support Agreement) holds such number of Preferred Shares as represents not less
than 33-1/3% of the aggregate number of Preferred Shares then outstanding
(measuring the Preferred Shares for this purpose on an “as converted” basis),
then the following actions will require the consent of the holders of a majority
of the Preferred Shares:

 

 

 

 

 

 

(a)

any authorization or issuance of or agreement to authorize or issue any shares
of preferred stock ranking senior to or pari passu with the Preferred Shares or
securities or rights of any kind convertible into or exercisable or exchangeable
for any such preferred stock;

 

 

 

 

 

 

(b)

any authorization or issuance of or agreement to authorize or issue any equity
securities of the Company, or securities or rights of any kind convertible into
or exchangeable for any equity securities of the Company, including, without
limitation, the adoption of any new stock option or other equity compensation
plan;

 

 

 

 

 

 

(c)

any material amendment, modification or restatement of the Certificate of
Incorporation or Bylaws, or any modification of the number of directors
constituting the entire Board of Directors;

 

 

 

 

 

 

(d)

other than in respect of the Preferred Shares, declare or pay any dividend or
other distribution on or in respect of any capital stock of the Company;

 

 

 

 

 

 

(e)

other than in respect of a redemption or call of the Preferred Shares in
accordance with their terms, redeem, purchase, repurchase or otherwise acquire
for value any equity securities of the Company (other than pursuant to an
employee benefit plan, agreement or arrangement);

 

 

 

 

 

 

(f)

any transaction of merger or consolidation of the Company with or into one or
more persons or sale or transfer of all or substantially all of the assets of
the Company;

 

 

 

 

 

 

(g)

any recapitalization or reorganization or any voluntary liquidation under
applicable bankruptcy or

 

--------------------------------------------------------------------------------

(2)  Subject to any recipient of the Preferred Shares electing, in its sole and
absolute discretion, to receive its Preferred Shares in the form of  Class B
non-voting Preferred Shares.

 

3

--------------------------------------------------------------------------------


 

 

 

 

reorganization legislation, or any dissolution or winding up of, the Company;

 

 

 

 

 

 

(h)

other than the new ABL facility and drawings thereunder, the Company’s issuance
or becoming liable for any long-term debt in excess of US$10 million
individually or US$20 million in the aggregate;

 

 

 

 

 

 

(i)

any acquisition of assets or equity securities of any entity in excess of US$10
million individually, or US$20 million in the aggregate;

 

 

 

 

 

 

(j)

any material change in accounting methods or policies of the Company; and

 

 

 

 

 

 

(k)

any change of the Company’s independent public accountant.

 

 

 

 

Participation on Liquidation

 

On liquidation of LPR, the holders of the Preferred Shares shall have the right
to receive the par value of the Preferred Shares, plus accrued and unpaid
dividends, for each Preferred Share held, in priority to the rights of the
holders of Common Shares.

 

 

 

 

III.                              Backstop Agreement

 

 

 

 

Backstop Obligation

 

Holders of at least 69% of the principal amount of the Existing Notes shall have
agreed to  backstop the Share Offering at the time of entering into the Backstop
Agreement (in such capacity, the “Backstop Parties”) to the extent of any pro
rata portion of the offering that is not subscribed for by affected creditors
pursuant to the CCAA Plan.  Any Noteholder which is not a Consenting Noteholder
may, by signing a backstop agreement in form and substance substantially similar
to the backstop agreement previously executed by the initial Consenting
Noteholders (the “Backstop Agreement”) and a joinder to the Support Agreement,
become a Backstop Party in respect of its pro rata portion of the Share Offering
that is not subscribed for by affected creditors pursuant to the CCAA Plan (or
such greater or lesser amount that is agreed by such Noteholder and Backstop
Parties which are liable for at least a majority of the aggregate obligations of
the Backstop Parties in their capacities as such).

 

 

 

 

Backstop Compensation

 

Subject to completion of the CCAA Plan (including the completion of the Share
Offering and the performance (if and when required) of the backstop obligation),
the Company will pay to each Backstop Party a cash fee equal to 4% of the
principal amount of the Share Offering which that Backstop Party

 

4

--------------------------------------------------------------------------------


 

 

 

subscribes for pursuant to the Backstop Agreement.

 

 

 

IV.                               Support Agreement

 

 

 

Support Agreement

 

A Support Agreement (the “Support Agreement”) containing terms and conditions
acceptable to the Company and the initial Consenting Noteholders will be entered
into among the Company, the initial Consenting Noteholders and such other
Noteholders who sign the Support Agreement (or a joinder or consent thereto). 
Pursuant to the Support Agreement, Consenting Noteholders will agree, among
other things, to:

 

 

 

 

 

 

(a)

support and vote in favor of the Transaction;

 

 

 

 

 

 

(b)

consent to a stay of all existing and potential defaults under the Existing
Notes;

 

 

 

 

 

 

(c)

not support any other holder of Existing Notes taking any enforcement action in
respect of the Existing Notes; and

 

 

 

 

 

 

(d)

not sell or assign any of their Existing Notes (other than to another party that
is or agrees to be bound to the terms of the Support Agreement).

 

 

 

 

 

 

Pursuant to the Support Agreement, the Company shall agree to standard support
agreement provisions pursuant to which the Company shall, among other things:

 

 

 

 

 

 

(e)

provide standard representations and warranties concerning the business, the
nature and extent of the Company’s liabilities, etc.;

 

 

 

 

 

 

(f)

agree to pursue the Transaction in accordance in with a mutually agreed-upon
schedule, and subject to an outside date limitation for implementation; and

 

 

 

 

 

 

(g)

agree that all filings to be made by the Company in connection with the CCAA
proceedings, and all orders entered in the CCAA proceedings, shall be in form
and substance satisfactory to the Majority Consenting Noteholders.

 

 

 

 

LPR Non-Solicit

 

The Company shall not solicit, initiate, knowingly facilitate or knowingly
encourage (including by way of furnishing information or entering into any
agreement) any inquiries or proposals regarding any transaction that is an
alternative to the Transaction (an “Other Transaction”) subject to the Board of
Directors of LPR retaining the right to support an Other

 

5

--------------------------------------------------------------------------------


 

 

 

Transaction if, after receiving advice from its advisors and after LPR
consulting with the advisors to the Consenting Noteholders the Board of
Directors determines that: (A) such Other Transaction would result in (i) the
payment of all amounts due in respect of the Notes in full in cash on or in
connection with implementation of such Other Transaction (including by way of a
change of control offer under the Indenture) or (ii) another transaction that is
more favourable to the Company and the stakeholders, including the Noteholders,
than the Transaction; and (B) the support of such Other Transaction is necessary
for compliance with their fiduciary duties as directors of a Delaware
corporation.

 

 

 

 

 

LPR shall notify Goodmans LLP and any other advisors to the Consenting
Noteholders (provided that any such advisors other than Goodmans LLP have also
executed a confidentiality agreement with the Company in form and substance
reasonably satisfactory to the Company) of any proposal in respect of any Other
Transaction, any amendments thereto and any request for discussions,
negotiations or request for non-public information relating to LPR in connection
with any Other Transaction within one business day of receipt thereof. Such
advisors may in turn disclose that information to those of the Consenting
Noteholders which they represent and who have entered into confidentiality
agreements relating to that information on terms and conditions satisfactory to
LPR, acting reasonably (provided that, for greater certainty and without
limiting the generality of the foregoing, LPR may require that any such
Consenting Noteholder agree to extend the term of any confidentiality agreement
in connection with providing such information). Subject to the foregoing, LPR
shall provide such Consenting Noteholders and their advisors with a copy of any
proposed Other Transaction within three business days of receipt thereof.

 

 

 

Break Fee

 

US$2 million in cash payable to the Backstop Parties on a pro rata basis, based
on the principal amount of their Existing Notes, in the event LPR enters into
any agreement with respect to an Other Transaction.

 

 

 

V.                                    Other Conditions

 

 

 

 

 

LPR Board Approval

 

The Board of Directors of LPR shall have authorized the Transaction.

 

 

 

Support Agreement

 

On or before September 24, 2013, the Company and Consenting Noteholders holding
in aggregate not less than 66-2/3% of the aggregate principal amount of the
Existing Notes shall have

 

6

--------------------------------------------------------------------------------


 

 

 

entered into the Support Agreement.

 

 

 

Backstop Agreement

 

On or before September 24, 2013, holders of not less than 69% of the principal
amount of the Existing Notes shall have agreed to become Backstop Parties.

 

 

 

Asset Backed Loan

 

The terms of the Company’s new ABL facility shall be acceptable to the Company
and the Majority Consenting Noteholders.

 

 

 

Noteholder and Other Creditor Approval

 

Noteholders and other unsecured creditors whose claims are to be compromised
under the CCAA Plan (if any) voting in favour of the CCAA Plan that represent
not less than a majority in number and 66-2/3% of the aggregate principal amount
of the Existing Notes and such other claims that voted in respect of the CCAA
Plan (if any) at the meeting of Noteholders and such other unsecured creditors
(if any) called for that purpose.

 

 

 

Governance

 

The composition of the Board of Directors on completion of the Transaction shall
be as agreed between the Company and the Majority Consenting Noteholders,
provided that a majority of the directors shall be independent.

 

 

 

Reporting

 

Disclosure and reporting obligations for reorganized LPR to be agreed upon
between the Company and the Majority Consenting Noteholders.

 

 

 

Expenses

 

The Company shall pay the reasonable fees and expenses of Goodmans LLP and
Stroock & Stroock & Lavan LLP, as Canadian and U.S. counsel to the initial
Consenting Noteholders and the Backstop Parties, incurred to the date of
execution of the Support Agreement on signing of the Support Agreement, and
shall pay any further such fees and expenses upon completion of the Transaction,
and shall execute an engagement letter for the payment of such fees and
expenses.

 

 

 

Other Approvals and Conditions

 

Court and any other such approvals as may be required for a transaction of this
nature.

 

 

 

VI.                               Other

 

 

 

 

 

Potential Restructuring of LPR

 

It is the intention that upon completion of the Transaction no securities of the
Company shall be listed on the TSX or any other exchange and the Company shall
have ceased to have any public company reporting obligations in Canada or the
United States.

 

In addition, as part of the Transaction, and with the consent of the Majority
Consenting Noteholders, the Company may restructure LPR such that LPR is
eliminated or becomes a wholly-owned

 

7

--------------------------------------------------------------------------------


 

 

 

subsidiary of LPR Canada, and LPR Canada and/or a new corporation is the issuer
of the Common Shares and the Preferred Shares.

 

 

 

Minority Protections

 

The charter documents of the issuer of the Common Shares will include customary
minority shareholder protections, acceptable to the Company and each of the
Initial Consenting Noteholders.

 

 

 

Ancillary Proceedings

 

The Company and the Majority Consenting Noteholders, each acting reasonably,
shall agree as to the advisability of pursuing ancillary proceedings relating to
the Company and the CCAA Plan and the timing of such proceedings.

 

 

 

Employee Retention Plan and Executive Employment Agreement

 

The Consenting Noteholders acknowledge that:

 

 

 

 

(a)

the Company will honour all obligations under the applicable executive
employment agreements and severance agreements, as the case may be, which
provide for aggregate severance payments of not greater than $3,900,000 based on
current base salaries of the officers who are party to such agreements and
current premiums for other benefits for such officers, and such agreements will
not be compromised in connection with the CCAA Plan; and

 

 

 

 

 

 

(b)

the Company shall implement a key employee retention plan (KERP) with a view to
maintaining employee engagement and continuity through the implementation and
completion of the CCAA Plan; provided that (A) the aggregate amount to be paid
under the KERP shall not exceed $2,500,000, (B) the KERP payments to the
employees (other than the President and Chief Executive Officer of LPR and LPR
Canada) shall be made on January 31, 2014, and (C) the KERP payments to the
President and Chief Executive Officer of Lone Pine and LPR Canada shall be made
as follows: 50% on January 31, 2014 and the remaining 50% on implementation of
the CCAA Plan.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE C

 

CONSENT AGREEMENT

 

FORM OF CONSENT AGREEMENT

 

This Consent Agreement is made as of the date below (the “Consent Agreement”) by
the undersigned (the “Consenting Party”) in connection with the support
agreement dated September 24, 2013 (the “Support Agreement”) among Lone Pine
Resources Inc., Lone Pine Resources Canada Ltd., Lone Pine Resources (Holdings)
Inc., Wiser Delaware LLC and Wiser Oil Delaware, LLC and the Consenting
Noteholders.  Capitalized terms used herein have the meanings assigned in the
Support Agreement unless otherwise defined herein.

 

RECITALS:

 

A.                                    Section 5(e)of the Support Agreement
requires that, contemporaneously with a transfer of Notes by a Consenting
Noteholder to a transferee who is not also already a Consenting Noteholder, such
transferee shall execute and deliver this Consent Agreement.

 

B.                                    The Consenting Party wishes to acquire
Notes from a Consenting Noteholder and is required to be bound by the terms of
the Support Agreement on the terms and subject to the conditions set forth in
this Consent Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Consenting Party agrees as follows:

 

1.                                      The Consenting Party hereby agrees to be
fully bound as a Consenting Noteholder under the Support Agreement in respect of
the Notes that are the subject of this transfer.  For greater certainty, the
Consenting Party agrees to be bound by the terms of the Support Agreement only
in respect of the Notes that are the subject of this transfer and not in respect
of any other Notes held, managed or administered by the Consenting Party that
were not subject of this transfer.

 

2.                                      Except as expressly modified hereby, the
Support Agreement shall remain in full force and effect, in accordance with its
terms.

 

3.                                      This Consent Agreement shall be governed
by and construed in accordance with the laws of the Province of Alberta and the
federal laws of Canada applicable therein, without regard to principles of
conflicts of law.

 

4.                                      This Consent Agreement may be executed
by facsimile or other electronic means and in one or more counterparts, all of
which shall be considered one and the same agreement.

 

[Remainder of this page intentionally left blank; next page is signature page]

 

C - 1

--------------------------------------------------------------------------------


 

DATED as of

 

.

 

 

 

 

Name of Consenting Noteholder or Authorized Representative:

 

 

 

 

 

 

Per:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Securities subject to 
this agreement:

 

Notes

Original Face Amount of Note/Number of Shares Represented

 

 

Name of DTC/CDS Participant Who Holds the Security

 

 

DTC/CDS Number for Participant Who Holds the Security

 

 

Name of Beneficial Holder

 

 

 

C - 2

--------------------------------------------------------------------------------